





















PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
EOSII AT THAMES STREET WHARF, LLC,
a Delaware limited liability company




(“Seller”)




AND




1300 THAMES STREET OFFICE, LLC
a Virginia limited liability company


(“Buyer”)



[1300 Thames Street, Baltimore, Maryland]




ADMIN 35315890v4

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made and entered into as of June 7, 2019, between EOSII AT THAMES STREET WHARF,
LLC, a Delaware limited liability company (“Seller”), and 1300 THAMES STREET
OFFICE, LLC, a Virginia limited liability company (“Buyer”), with reference to
the following:
A.    Seller is the owner of the improved real property (the “Real Property”)
described on Exhibit A attached hereto together with certain personal property
located upon or used in connection with such improved real property and certain
other assets relating thereto, all as more particularly described in Section 2
hereof.
B.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Real Property, together with certain personal property and related
assets on the terms and subject to the conditions contained in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    BASIC TERMS AND DEFINITIONS; REFERENCES
1.1    Basic Terms and Definitions.
(A)    Effective Date. The effective date of this Agreement shall be the date
set forth above (“Effective Date”).
(B)    Closing Date. The last day that Close of Escrow (as defined in Section
8.1 hereof) may occur shall be June 21, 2019, at 1:00 p.m. (California time)
(the “Closing Date”). Buyer may extend the Closing Date by up to thirty (30)
days upon giving Seller written notice no less than two (2) business days before
the originally scheduled Closing Date and depositing with the Escrow Holder
$1,000,000.00 (the “Closing Extension Deposit”); the Closing Extension Deposit,
if made, will be treated as part of the Deposit. In addition, in the event the
condition set forth in Sections 4.4 and 7.1(E) below is not satisfied by the
date which is four (4) business days prior to the Closing Date, then either
Seller or Buyer shall have the right to extend the Closing Date one time to the
date which is earlier of (i) thirty (30) days after the then-existing Closing
Date, and (ii) three (3) business days after the date the condition set forth in
Sections 4.4 and 7.1(E) below is satisfied, provided the party exercising such
extension right delivers to the other party prior written notice of the same no
less than three (3) business days prior to the Closing Date. Furthermore, in the
event the Title Company (as such term is hereinafter defined) is unable to issue
the Title Policy (as such term is hereinafter defined) to Buyer due to the
recent shutdown of the City of Baltimore’s computer systems, then either Seller
or Buyer may extend the Closing Date one or more times by five (5) business days
so long as the party exercising such extension delivers to the other party prior
written notice of the same on or before the then-existing Closing Date,
provided, however, in no event shall the number of business days the Closing
Date be extended in accordance with this sentence exceed fifteen (15) business
days in the aggregate.


1
ADMIN 35315890v4

--------------------------------------------------------------------------------





(C)    Title Review Period. The “Title Review Period” shall end on June 7, 2019,
at 5:00 p.m. (California time).
(D)    Due Diligence Period. The “Due Diligence Period” shall end on June 7,
2019, at 5:00 p.m. (California time).
(E)    Escrow Holder. The escrow holder shall be Commonwealth Land Title
Insurance Company (“Escrow Holder”), whose address is 4100 Newport Place Drive,
Suite 120, Newport Beach, California 92660, Escrow Officer: Joy Eaton;
Telephone: (949) 724-3145; Email: joyeaton@cltic.com.
(F)    Title Company. The title company shall be Commonwealth Land Title
Insurance Company (“Title Company”), whose address is 888 S. Figueroa Street,
Suite 2100, Los Angeles, California 90017, Title Coordinator: Amy Musselman;
Telephone: (213) 330-3041; Email: asmusselman@cltic.com, with a copy to Anthony
A. Behrstock; Telephone: (213) 330-2333; Email: tbehrstock@cltic.com.
1.2    References. All references to Exhibits refer to Exhibits attached to this
Agreement and all such Exhibits are incorporated herein by reference. The words
“herein,” “hereof,” “hereinafter” and words of similar import refer to this
Agreement as a whole and not to any particular Section hereof.
2.    PURCHASE AND SALE
Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Buyer and Buyer agrees to purchase from Seller, for the
purchase price set forth in Section 3 hereof, all of Seller’s right, title and
interest in and to the following (collectively, the “Property”):
2.1    The Real Property, together with the buildings located thereon, and all
associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
(“Improvements”)); all references hereinafter made to the Real Property shall be
deemed to include all rights, privileges, easements and appurtenances benefiting
the Real Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and
other appurtenances used or connected with the beneficial use or enjoyment of
the Real Property;
2.2    All personal property, equipment, supplies and fixtures (collectively,
the “Personal Property”) listed on Exhibit B attached hereto or otherwise left
on the Real Property at the Close of Escrow to the extent owned by Seller;
2.3    All of Seller’s interest in any intangible property (expressly excluding
the names “Koll”, “Bren”, “K/B”, “KBS”, “Schreiber” or any derivative thereof,
or any name that includes the word “Koll”, the word “Bren”, the word “K/B”, the
word “KBS”, the word “Schreiber” or any derivative thereof) used or useful in
connection with the foregoing, certificates of occupancy which benefit the Real
Property and/or the Personal Property (the “Intangibles”);


2
ADMIN 35315890v4

--------------------------------------------------------------------------------





2.4    All of Seller’s interest in all leases affecting the Real Property that
are described in the Schedule of Leases attached hereto as Exhibit C-2 and all
lease and lease amendments hereafter entered into after the Effective Date in
accordance with the terms and provisions of this Agreement (collectively
referred to as the “Leases” and each, individually, as a “Lease”; and the
tenants under the Leases are herein, collectively, referred to as the “Tenants”
and each, individually, as a “Tenant”);
2.5    All of Seller’s interest in the contracts listed on Exhibit C-1 attached
hereto and all contracts hereafter entered into by Seller to the extent
permitted by the provisions of this Agreement (the “Contracts”);
2.6    All transferable warranties and guaranties, if any, relating to the
Property, including any roof and elevators warranties, (collectively, the
“Warranties”);
2.7    All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
(collectively, “Governmental Authority”) relating to the Property (collectively,
the “Approvals”); and
2.8    All transferable operating and reciprocal easement agreements affecting
the Property (the “REAs”), including without limitation any rights (to the
extent transferable) as a declarant, operator, approving party or like authority
thereunder.
Notwithstanding anything to the contrary contained herein, the term “Property”
shall expressly exclude any Rents (as such term is defined in Section 10.1
hereof) or any other amounts payable by tenants under the Leases for periods
prior to the Close of Escrow, any Rent or other amounts payable by any former
tenants of the Property, and any judgments, stipulations, orders, or settlements
with any tenants under the Leases or former tenants of the Property (hereinafter
collectively referred to as the “Excluded Property”).
3.    PURCHASE PRICE AND DEPOSIT
3.1    Purchase Price. The purchase price for the Property shall be One Hundred
One Million and No/100 Dollars ($101,000,000.00) (the “Purchase Price”).
3.2    Payment of Purchase Price. The Purchase Price shall be payable as
follows:
3.2.1    Concurrently with the execution of this Agreement by Buyer and Seller,
Buyer shall deposit in escrow with Escrow Holder, in cash or current funds, the
sum of One Million and No/100 Dollars ($1,000,000.00) (the “Deposit”).
Immediately upon Escrow Holder’s receipt of the Initial Deposit (the “Opening of
Escrow”), Escrow Holder shall invest the same in a federally insured
interest-bearing account acceptable to Buyer, with all interest accruing thereon
credited to the Purchase Price. For purposes of this Agreement, any interest
accruing on the Initial Deposit from time to time shall be deemed part of the
Initial Deposit. Upon expiration of the Due Diligence Period, if Buyer has not
previously terminated this Agreement by its terms, then the Deposit shall become
nonrefundable subject to the terms and conditions of this Agreement.


3
ADMIN 35315890v4

--------------------------------------------------------------------------------





3.2.2    Provided all the conditions in Section 7.1 hereof have been satisfied
or waived by Buyer, Buyer shall deposit in cash or current funds with Escrow
Holder no later than 1:00 p.m. (California time) one (1) business day prior to
the Closing Date (as defined in Section 1.1(b) hereof) an amount equal to the
Purchase Price less the Deposit and all interest accrued thereon plus or minus
applicable prorations pursuant to Section 10 hereof.
3.3    Disposition of Deposit Upon Failure to Close. If the Close of Escrow
fails to occur due to Buyer’s default under this Agreement (all of the
conditions to Buyer’s obligation to close having been satisfied or waived), then
the disposition of the Deposit and all interest accrued thereon shall be
governed by Section 13.1 hereof; if the Close of Escrow fails to occur due to
Seller’s default under this Agreement (all of the conditions to Seller’s
obligation to close having been satisfied or waived), then the Deposit and all
interest accrued thereon shall promptly be refunded to Buyer and governed by
Section 13.2; and if the Close of Escrow fails to occur due to the failure of
any of the conditions set forth in Sections 7.1 or 7.2 hereof other than as a
result of Buyer’s or Seller’s default under this Agreement, then the disposition
of the Deposit and all interest accrued thereon shall be governed by Section 9.3
hereof.
3.4    Independent Contract Consideration. Additionally, at the same time as the
deposit of the Deposit with the Escrow Holder, Buyer shall deliver to Seller in
cash the sum of One Hundred and No/100 Dollars ($100.00) (the “Independent
Contract Consideration”) which amount has been bargained for and agreed to as
consideration for Buyer’s exclusive option to purchase the Real Property and the
right to inspect the Real Property as provided herein, and for Seller’s
execution and delivery of this Agreement. The Independent Contract Consideration
is in addition to and independent of all other consideration provided in this
Agreement, and is nonrefundable in all events.
4.    PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE; TENANT
ESTOPPEL CERTIFICATES; CONFIDENTIALITY
4.1    Property Information. Seller shall make available to Buyer within two (2)
business days after the date of this Agreement, to the extent in Seller’s
possession, copies of the following, all of which shall be made available for
review and copying (at Buyer’s cost and expense) at the Real Property or at
Seller’s local property manager’s offices (collectively, the “Property
Information”):
(A)    the Leases;
(B)    a current rent roll for the Real Property, indicating rents collected,
scheduled rents and concessions, delinquencies, and security deposits held
(collectively, the “Rent Rolls”);
(C)    Operating statements for 2016, 2017, 2018 and year to date f or 2019 for
the Property, (collectively, the “Operating Statements”);
(D)    the Contracts;
(E)    existing land title surveys, if any, for the Real Property (collectively,
the “Surveys”);


4
ADMIN 35315890v4

--------------------------------------------------------------------------------





(F)    any environmental, soils and/or engineering reports prepared for Seller
or Seller’s predecessors;
(G)    General ledgers, trial balances, CAM reconciliations, and historical
operating statements for 2016, 2017, 2018, and year-to-date 2019;
(K)    All correspondence with respect to tenant notices of delinquency or
default within the prior two (2) years;
(L)    All certificates of occupancy;
(M)    Warranties;
(N)    Contracts;
(O)    Tenant sales data for Thames Street Café whose rent is based on sales;
(P)    Real estate tax information and bills for 2016, 2017, 2018 and
year-to-date for 2019, if any; and
(Q)    Any pending insurance claims and litigation.
Under no circumstances shall Buyer be entitled to review any appraisals relating
to the Property or any internal financial audits relating to the Property.
4.2    Title and Survey Review; Title Policy.
4.2.1    Title Commitment and Survey. Seller shall promptly request the Title
Company to deliver to Buyer a title commitment covering the Real Property (the
“Title Commitment”), together with copies of all documents (collectively, the
“Title Documents”) referenced in the Title Commitment. Buyer, at its option and
expense, may (a) obtain a new survey for the Real Property or (b) cause one or
more of the Existing Surveys to be updated or recertified. Buyer understands and
acknowledges that if Buyer elects to obtain a new survey or an updated or
recertified survey for the Real Property, the completion and/or delivery of the
surveys or updated or recertified surveys shall not be a condition precedent to
the Close of Escrow. Notwithstanding the foregoing, Buyer further acknowledges
that Seller makes no representations and warranties, and Seller shall have no
responsibility, with respect to the completeness of the Title Documents made
available to Buyer by the Title Company.
4.2.2    Title Review and Cure. Commencing from the date of this Agreement and
continuing through and including the Title Review Period, Buyer shall have the
right to approve or disapprove the condition of title to the Real Property. On
or before the expiration of the Title Review Period, Buyer shall deliver to
Seller and Escrow Holder written notice (“Buyer’s Title Notice”) of Buyer’s
approval or disapproval of the matters reflected in the Title Commitment and any
Existing Survey; Buyer’s Title Notice delivered by Buyer to Seller must state
that it is a “Buyer’s Title Notice being delivered in accordance with the
provisions of Section 4.2.2 of the Purchase Agreement.” The failure of Buyer to
deliver to Seller Buyer’s Title Notice on or before the expiration of the Title
Review Period shall be deemed to constitute Buyer’s approval of the condition of
title to the Real Property. If Buyer disapproves any matter


5
ADMIN 35315890v4

--------------------------------------------------------------------------------





of title shown in the Title Commitment or Existing Survey for the Real Property,
then Seller may, but shall have no obligation to, within one (1) business day
after its receipt of the Buyer’s Title Notice for the Real Property (“Seller’s
Election Period”), elect to eliminate to Buyer’s reasonable satisfaction the
disapproved title matters by giving Buyer written notice (“Seller’s Title
Notice”) of those disapproved title matters, if any, which Seller agrees to so
eliminate by the Closing Date. If Seller does not elect to, or is unable to,
eliminate any disapproved title matters, Buyer reasonably disapproves Seller’s
Title Notice, or Seller fails to timely deliver Seller’s Title Notice, then
Buyer shall have the right, upon delivery to Seller and Escrow Holder (on or
before one (1) business day following the expiration of Seller’s Election
Period) of a written notice, to either: (a) waive its prior disapproval, in
which event said disapproved matters shall be deemed approved; or (b) terminate
this Agreement and the Escrow (as such term is defined in Section 9.1 hereof).
Failure to take either one of the actions described in (a) and (b) above shall
be deemed to be Buyer’s election to take the action described in clause (a)
above. If Buyer elects to terminate this Agreement as provided in clause (b)
above, this Agreement shall automatically terminate, the parties shall be
released from all further obligations under this Agreement (except pursuant to
any provisions which by their terms survive a termination of this Agreement),
the Deposit shall be immediately returned to Buyer and Buyer shall immediately
return all Property Information to Seller. Buyer shall have been deemed to have
approved any title exception that Seller is not obligated to remove and to which
either Buyer did not object as provided above, or to which Buyer did object, but
with respect to which Buyer did not terminate this Agreement.
In no event shall Buyer be deemed to have agreed to accept title subject to (i)
monetary liens (except to the extent that the same are Permitted Exceptions in
Section 4.2.3(e) below) or security interests against the Real Property, or
past-due taxes and assessments that are liens on the Real Property, or (ii)
encumbrances that have been voluntarily placed against the Property by Seller
after the Effective Date without Buyer’s prior written consent and that will not
otherwise be satisfied on or before the Closing. Seller covenants and agrees to
remove (or cause to be removed) from the Property (which obligation shall be
deemed satisfied if the same is insured over and the amount secured by any of
the instruments referenced below have been paid and the holders of the same are
obligated to cause the same to be released from the Property) concurrently with
the Close of Escrow all deeds of trust, mortgages and/or other debt instruments
to the extent executed by Seller or expressly assumed by Seller in writing.
4.2.3    Delivery of Title Policy at Closing. As a condition precedent to the
Close of Escrow, the Title Company shall have issued and delivered to Buyer, or
shall have committed to issue and deliver to Buyer, with respect to the Real
Property a Standard Coverage Owner’s Policy of Title Insurance (2006) Form ( the
“Title Policy”) issued by the Title Company as of the date and time of the
recording of the Deed (as such term is defined in Section 6.1 hereof) for the
Real Property, in the amount of the Purchase Price insuring Buyer as owner of
good, marketable and indefeasible fee simple title to the Real Property, subject
only to the Permitted Exceptions (as hereinafter defined). For purposes of this
Agreement, “Permitted Exceptions” shall mean and include (a) any lien to secure
payment of real estate taxes, including special assessments, not delinquent,
(b) all matters which could be revealed or disclosed by a physical inspection or
a survey of the Real Property and matters affecting the Real Property which are
created by or with the written consent of Buyer or which do not materially and


6
ADMIN 35315890v4

--------------------------------------------------------------------------------





deleteriously affect Buyer’s contemplated use of the Real Property, (c) the
rights of the tenants under the Leases affecting the Real Property, (d) all
exceptions disclosed by the Title Commitment relating to the Real Property and
which are approved or deemed approved by Buyer in accordance with Section 4.2.2
hereof, (e) any exception for liens (and/or potential liens) for services, labor
or materials heretofore or hereafter furnished to the Property for which Buyer
is entitled to a credit at Closing pursuant to this Agreement, for which Buyer
is expressly responsible for payment under the terms of this Agreement, and/or
which arises from any services, labor or materials contracted for by any tenant
at the Property and with respect to which any such tenant is responsible for
payment under the terms of its Lease, and (f) all applicable laws, ordinances,
rules and governmental regulations (including, without limitation, those
relating to building, zoning and land use) affecting the development, use,
occupancy or enjoyment of the Real Property.
4.3    Inspections; Due Diligence Period.
4.3.1    Inspections in General. Commencing from the Effective Date and
continuing through and the Closing, Buyer, its agents, and employees shall have
a limited license (the “License”) to enter upon the Real Property for the
purpose of making non-invasive inspections at Buyer’s sole risk, cost and
expense. Before any such entry, Buyer shall provide Seller with a certificate of
insurance naming Seller as an additional insured and with an insurer and
insurance limits and coverage reasonably satisfactory to Seller. All of such
entries upon the Real Property shall be at reasonable times during normal
business hours and after at least twenty-four (24) hours prior notice to Seller
or Seller’s agent, and Seller or Seller’s agent shall have the right to
accompany Buyer during any activities performed by Buyer on the Real Property.
Notwithstanding anything stated to the contrary herein, Buyer shall have no
right to inspect any of the occupied space in the Real Property, and Buyer shall
not contact or speak to any of the tenants under the Leases, unless Buyer
provides Seller with no less than twenty-four (24) hours prior written notice of
such intention and Seller or Seller’s representative is present during such
inspections and/or discussions with tenants; any discussions with tenants shall
immediately cease at the tenant’s request and any discussions with tenants must
be limited to their existing tenancy and premises and may not involve any lease
renegotiations. Seller agrees to make itself or its representatives reasonably
available to be present during Buyer’s inspections and/or discussions with
tenants. Inspections by Buyer shall not interfere with the rights of tenants. If
any inspection or test disturbs the Real Property, Buyer will restore the Real
Property to the same condition as existed before the inspection or test. Buyer
shall defend, indemnify Seller and hold Seller, Seller’s trustees, officers,
tenants, agents, contractors and employees and the Real Property harmless from
and against any and all losses, costs, damages, claims, or liabilities,
including but not limited to, mechanics’ and materialmens’ liens and Seller’s
attorneys’ fees, arising out of or in connection with Buyer’s, or its agents’,
contractors’, employees’, or invitees’ entry upon or inspection of the Real
Property. The License shall be deemed revoked upon termination of this
Agreement. The provisions of this Section 4.3.1 shall survive the Close of
Escrow or the earlier termination of this Agreement.
4.3.2    Environmental Inspections. The inspections under Section 4.3.1 may
include non-invasive Phase I environmental inspections of the Real Property, but
no Phase II environmental inspections or other invasive inspections or sampling
of soil or materials,


7
ADMIN 35315890v4

--------------------------------------------------------------------------------





including without limitation construction materials, either as part of the
Phase I inspections or any other inspections, shall be performed without the
prior written consent of Seller, which may be withheld in its sole and absolute
discretion, and if consented to by Seller, the proposed scope of work and the
party who will perform the work shall be subject to Seller’s review and
approval. At Seller’s request, Buyer shall deliver to Seller (at no cost to
Seller) copies of any Phase II or other environmental reports to which Seller
consents as provided above.
4.3.3    Termination During Due Diligence Period. If Buyer determines, in its
sole discretion, before the expiration of the Due Diligence Period, that the
Property is unacceptable for Buyer’s purposes, Buyer shall have the right to
terminate this Agreement by giving to Seller notice of termination (“Termination
Notice”) before the expiration of the Due Diligence Period, in which event the
Deposit shall be immediately refunded to Buyer, Buyer shall immediately return
all Property Information to Seller and, except for those provisions of this
Agreement which expressly survive the termination of this Agreement, the parties
hereto shall have no further obligations hereunder. If Buyer fails to deliver a
Termination Notice to Seller and Escrow Holder on or before the expiration of
the Due Diligence Period, then Buyer shall be deemed to be satisfied with all
aspects of all the Property, including, without limitation, the condition and
suitability of all the Property for Buyer’s intended use, and Buyer shall be
obligated to acquire the Real Property in accordance with the provisions of this
Agreement but subject to the conditions and provisions of this Agreement.
Buyer’s delivery of a Termination Notice to Seller with respect to the Property
shall constitute Buyer’s election to terminate this Agreement with respect to
the Property as provided above in this Section 4.3.3.
4.4    Tenant Estoppel Certificates. Seller shall endeavor to secure and deliver
to Buyer by the Closing Date estoppel certificates for all Leases consistent
with the information in the Rent Rolls and substantially in the form attached
hereto as Exhibit D or such form as may be required under the applicable Leases.
Buyer may terminate this Agreement upon two (2) business days written notice to
Seller if, no less than three (3) business days prior to the Closing Date,
Seller fails to deliver to Buyer estoppel certificates substantially in the form
attached hereto as Exhibit D or such form as may be required under any
particular Lease (“Required Tenant Estoppel Certificates”), executed by the
following Tenants: Morgan Stanley Services Group, Inc. and Johns Hopkins
Medicine International, L.L.C. and meeting the foregoing requirements. Seller
will provide Buyer with the executed estoppel certificates promptly upon receipt
thereof by Seller. Buyer shall be deemed to have approved an executed estoppel
certificate unless it notifies Seller in writing of its disapproval of the same
within two (2) business days following its receipt of the same.
4.5    Contracts. Buyer shall assume the obligations arising from and after the
Closing Date under the Contracts.
4.6    Confidentiality. Prior to the Close of Escrow or in the event the Close
of Escrow never occurs, the Property Information and all other information,
other than matters of public record or matters generally known to the public,
furnished to, or obtained through inspection of the Real Property by, Buyer, its
affiliates, lenders, employees, attorneys, accountants and other professionals
or agents relating to the Real Property, will be treated by Buyer, its
affiliates, lenders, employees and agents as confidential, and will not be
disclosed to anyone (except as


8
ADMIN 35315890v4

--------------------------------------------------------------------------------





reasonably required in connection with Buyer’s evaluation of the Real Property)
except to Buyer’s consultants who agree to maintain the confidentiality of such
information, and will be returned to Seller by Buyer if the Close of Escrow does
not occur. The terms of this Agreement will not be disclosed to anyone prior to
or after the Close of Escrow except to Buyer’s and Seller’s consultants who
agree to maintain the confidentiality of such information and Seller and Buyer
agree not to make any public announcements or public disclosures or communicate
with any media with respect to the subject matter hereof without the prior
written consent of the other party (in their sole and absolute discretion). The
confidentiality provisions of this Section 4.6 shall not apply to any
disclosures made by Buyer or Seller as required by law, by court order, or in
connection with any subpoena served upon Buyer or Seller; provided Buyer and
Seller shall provide each other with written notice before making any such
disclosure.
5.    OPERATIONS AND RISK OF LOSS
5.1    Ongoing Operations. During the pendency of this Agreement, but subject to
the limitations set forth below, Seller shall carry on its businesses and
activities relating to the Real Property substantially in the same manner as it
did before the date of this Agreement. The new and pending lease transactions
(the “New and Pending Lease Transactions”) reflected on Schedule 1-1 and
Schedule 1-2 attached hereto shall be deemed approved by Buyer for purposes of
this Agreement.
5.2    New Contracts. After the Effective Date, Seller will not enter into any
contract that will be an obligation affecting the Property subsequent to the
Close of Escrow (except contracts entered into in the ordinary course of
business that are terminable without cause on 30‑days’ notice and without any
penalty or termination fee), without the prior consent of the Buyer, which shall
not be unreasonably withheld or delayed.
5.3    Leasing Arrangements. Seller shall obtain Buyer’s consent, which Buyer
shall not unreasonably withhold or delay, before entering into any new lease of
space in the Property and before entering into a Lease amendment, expansion, or
renewal. Buyer shall be deemed to have consented to any new lease or any Lease
amendment, expansion, or renewal if it has not notified Seller specifying with
particularity the matters to which Buyer reasonably objects, within five (5)
days after its receipt of Seller’s written request for consent, together with a
copy of the Lease amendment, expansion, or renewal or the new lease. At the
Close of Escrow, (a) Buyer shall reimburse Seller for commissions, legal fees,
the cost of tenant improvements, and all other leasing costs and expenses paid
by Seller with respect to all New and Pending Lease Transactions entered into
and listed on Schedule 1-1 attached hereto and with respect to all other Lease
amendments, expansions or renewals or new leases that were entered into pursuant
to this Section 5.3 between the Effective Date and the Close of Escrow, (b)
Buyer shall be entitled to a credit towards the Purchase Price equal to the
leasing commissions, tenant improvement allowances and free rent credits
referred to in Schedule 1-2 attached hereto to the extent such transaction has
been entered into and the amounts set forth on Schedule 1-2 attached hereto
remain unpaid and due and owing as of the Close of Escrow, and (c) Buyer shall
assume in writing (pursuant to the Assignment of Leases and Contracts and Bill
of Sale) Seller’s obligations (whether arising before or after the Closing Date)
under the Leases referred to in Schedule 1-1 and Schedule 1-2 attached hereto
(to the extent they have been entered into), and


9
ADMIN 35315890v4

--------------------------------------------------------------------------------





all new leases and Lease amendments, expansions or renewals entered into in
accordance with the terms of this Agreement.
5.4    Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened against the
Real Property before the Close of Escrow, and risk of loss to the Real Property
due to fire, flood or any other cause before the Close of Escrow, shall remain
with Seller. If before the Close of Escrow the Real Property or any portion
thereof shall be materially damaged, or if the Real Property or any material
portion thereof shall be subjected to a bona fide threat of condemnation or
shall become the subject of any proceedings, judicial, administrative or
otherwise, with respect to the taking by eminent domain or condemnation, then
Buyer may elect not to acquire the Real Property by delivering written notice of
such election to Seller within five (5) business days after Buyer learns of the
damage or taking, in which event Buyer shall no longer be obligated to purchase,
and Seller shall no longer be obligated to sell, the Real Property. If the
Closing Date is within the aforesaid 5 business day period, then the Close of
Escrow shall be extended to the next business day following the end of said 5
business day period. If no such election is made, and in any event if the damage
is not material, this Agreement shall remain in full force and effect, the
purchase contemplated herein, less any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment, and upon the Close
of Escrow, Seller shall assign, transfer and set over to Buyer all of the right,
title and interest of Seller in and to any awards that have been or that may
thereafter be made for such taking, and Seller shall assign, transfer and set
over to Buyer any insurance proceeds that may thereafter be made for such damage
or destruction giving Buyer a credit at the Close of Escrow for any deductible
under such policies. For purposes of this Section 5.4, the phrase(s) (i)
“Material damage” or “Materially damaged” means damage reasonably exceeding five
percent (5%) of the Purchase Price of the Real Property and any of the following
Tenants is entitled to terminate its Lease as a result of such “Material damage”
or “Materially damaged”: Morgan Stanley Services Group, Inc. and Johns Hopkins
Medicine International, L.L.C., and (ii) “material portion” means any portion of
the Real Property that has a “fair market value” exceeding five percent (5%) of
the Purchase Price of the Real Property and any of the following Tenants is
entitled to terminate its Lease as a result of such “material portion” or
“Materially damaged”: Morgan Stanley Services Group, Inc. and Johns Hopkins
Medicine International, L.L.C.
5.5    Declaration of Assignment of Environmental Indemnity. In connection with
that certain Declaration of Easements, Covenants and Restrictions recorded in
the Land Records of Baltimore City at Liber 8834, Page 715 (as amended, the
“Declaration”), Seller hereby agrees to submit for execution a Declaration of
Assignment of Environmental Indemnity (the “Assignment”) to Honeywell (as such
term is defined in the Declaration) and to endeavor to obtain an executed
Assignment from Honeywell, so long as Buyer prepares the form of Assignment to
be executed, and under no circumstances shall Buyer’s receipt of an executed
Assignment under this Section 5.5 be a condition precedent to Buyer’s
obligations to consummate the transaction contemplated under this Agreement.
6.    SELLER’S AND BUYER’S DELIVERIES


10
ADMIN 35315890v4

--------------------------------------------------------------------------------





6.1    Seller’s Deliveries into Escrow. No less than one (1) business day prior
to the Closing Date, Seller shall deliver into Escrow (as such term is defined
in Section 9 hereof) to the Escrow Holder the following:
(A)    Deed. A deed (the “Deed”) in the form attached hereto as Exhibit E,
executed and acknowledged by Seller, conveying to Buyer Seller’s title to the
Real Property.
(B)    Assignment of Leases and Contracts and Bill of Sale. An Assignment of
Leases and Contracts and Bill of Sale (“Assignment of Leases and Contracts and
Bill of Sale”) in the form of Exhibit F attached hereto, executed by Seller.
(C)    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(D)    FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed
by Seller substantially in the form of Exhibit G attached hereto.
(E)    Maryland Certification of Exemption from Withholding. A Certification of
Exemption from Withholding upon Disposition of Maryland Real Estate Affidavit of
Residence or Principal Residence executed by Seller.
(F)    Tenant Notices. A notice to all Tenants advising them of the transfer of
title to the Property in the form of Exhibit H attached hereto and made a part
hereof, or such other form as may be required by applicable state law, executed
by Seller.
(G)    Seller’s Reaffirmation. A certificate of Seller confirming whether the
representations and warranties made by Seller in Section 11.1 hereof continue to
be true and correct in all material respects.
(H)    Owner’s Affidavit. An Owner’s Affidavit in the form of Exhibit I attached
hereto, executed by Seller, except that Buyer shall have no right to receive a
copy of such Owner’s Affidavit.
(I)     Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (including authorization
documentation to the extent required by the Title Company).
6.2    Buyer’s Deliveries into Escrow. No less than one (1) business day prior
to the Closing Date, Buyer shall deliver into Escrow to the Escrow Holder the
following:
(A)    Purchase Price. The Purchase Price, less the Deposit that is applied to
the Purchase Price, plus or minus applicable prorations, deposited by Buyer with
the Escrow Holder in immediate, same day federal funds wired for credit into the
Escrow Holder’s escrow account and deposited in Escrow Holder’s escrow account
no later than 1:00 p.m. (California time) one (1) business day prior to the
Closing Date.
(B)    Assignment of Leases and Contracts and Bill of Sale. An Assignment of
Leases and Contracts and Bill of Sale executed by Buyer.


11
ADMIN 35315890v4

--------------------------------------------------------------------------------





(C)    State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(D)    Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (including authorization
documentation to the extent required by the Title Company).
6.3    Closing Statements. Concurrently with the Close of Escrow, Seller and
Buyer shall deposit with the Escrow Holder executed closing statements
consistent with this Agreement in the form required by the Escrow Holder.
6.4    Post-Closing Deliveries. Immediately after the Close of Escrow, to the
extent in Seller’s possession, Seller shall deliver to the offices of Buyer’s
property manager: (a) the original Leases; (b) copies or originals of all
contracts; (c) receipts for deposits; (d) all keys, if any, used in the
operation of the Real Property; (e) any “as‑built” plans and specifications or
architectural and engineering plans of the Improvements or relating to the
Property; (f) all Warranties; (g) records and files relating to the current
operation and maintenance of the Property, including, without limitation,
current tax bills, current water, sewer, utility and fuel bills, payroll
records, billing records for Tenants, repair and maintenance records, and the
like which affect or relate to the Property; and (h) all documents necessary to
conduct 2018 Tenant reconciliations as described in Section 10 hereof,
including, without limitation, a CAM reconciliation for the period from January
1, 2019 to the Closing Date.
7.    CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS
7.1    Conditions to Buyer’s Obligations. The Close of Escrow and Buyer’s
obligation to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Buyer’s benefit (or
Buyer’s waiver thereof, it being agreed that Buyer may waive any or all of such
conditions) on or prior to the Closing Date or on the dates designated below for
the satisfaction of such conditions:
(A)    All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date, subject to any qualifications hereafter made to any of
Seller’s representations as provided for in Section 11.1 hereof;
(B)    As of the Closing Date, Seller shall have performed its respective
obligations hereunder and all deliveries (including, but not limited to, those
listed in Section 6.1) to be made at Close of Escrow by Seller shall have been
tendered;
(C)    There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Seller that
would materially and adversely affect Seller’s ability to perform its respective
obligations under this Agreement;


12
ADMIN 35315890v4

--------------------------------------------------------------------------------





(D)    There shall exist no pending or threatened action, suit or proceeding
with respect to Seller before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transaction contemplated
hereby; and
(E)    Subject to Section 4.4 above, no less than three (3) business days prior
to the Closing Date, Seller shall have delivered or caused to be delivered to
Buyer, Required Tenant Estoppel Certificates complying with the provisions of
Section 4.4 above, which Required Tenant Estoppel Certificates shall be
consistent with the information set forth in the Rent Rolls.
If, notwithstanding the nonsatisfaction of any such condition, the Close of
Escrow occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had knowledge as of the Close of
Escrow.
7.2    Conditions to Seller’s Obligations. The Close of Escrow and Seller’s
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Seller’s benefit (or
Seller’s waiver thereof, it being agreed that Seller may waive any or all of
such conditions) on or prior to the Closing Date or the dates designated below
for the satisfaction of such conditions:
(A)    All of Buyer’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date;
(B)    As of the Closing Date, Buyer has performed its obligations hereunder and
all deliveries (including, but not limited to, those listed in Section 6.2) to
be made at Close of Escrow by Buyer shall have been tendered including, without
limitation, the deposit with Escrow Holder of the amounts set forth in
Section 6.2(a) hereof;
(C)    There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer’s ability to perform its obligations
under this Agreement;
(D)    There shall exist no pending or threatened action, suit or proceeding
with respect to Buyer before or by any court or administrative agency which
seeks to restrain or prohibit, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transaction contemplated
hereby; and
(E)    Seller shall have received all consents and assignments and approvals
from all parties from whom such consents to assignments or approvals are needed
under all contracts, covenants and other agreements relating to the Property.
8.    CLOSE OF ESCROW; POSSESSION
8.1    “Close of Escrow” shall mean and refer to Seller’s receipt of the
Purchase Price and the other amounts due Seller in accordance with the
provisions of Section 9.1(b) below. The


13
ADMIN 35315890v4

--------------------------------------------------------------------------------





Escrow and Buyer’s right to purchase the Real Property will terminate
automatically if the Close of Escrow does not occur on or before 1:00 p.m.
(California time) on the Closing Date.
8.2    Sole exclusive possession of the Real Property, subject only to the
Permitted Exceptions, shall be delivered to Buyer on the Closing Date.
9.    ESCROW
9.1    Closing. The escrow (the “Escrow”) for the consummation of this
transaction shall be established with Escrow Holder at the address indicated in
Section 15.1 hereof by the deposit of an original signed copy of this Agreement
with Escrow Holder contemporaneously with the execution hereof. This Agreement
shall constitute both an agreement among Buyer and Seller and escrow
instructions for Escrow Holder. If Escrow Holder requires separate or additional
escrow instructions which it deems necessary for its protection, Seller and
Buyer hereby agree promptly upon request by Escrow Holder to execute and deliver
to Escrow Holder such separate or additional escrow instructions (the
“Additional Instructions”). In the event of any conflict or inconsistency
between this Agreement and the Additional Instructions, this Agreement shall
prevail and govern, and the Additional Instructions shall so provide. The
Additional Instructions shall not modify or amend the provisions of this
Agreement unless otherwise agreed to in writing by Seller and Buyer.
On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:
(A)    With respect to all closing documents delivered to Escrow Holder
hereunder, and to the extent necessary, Escrow Holder is authorized to insert
into all blanks requiring the insertion of dates the date of the recordation of
the Deed or such other date as Escrow Holder may be instructed in writing by
Seller and Buyer;
(B)    Deliver to Seller, in cash or current funds, the Purchase Price, plus or
minus, as the case may be, the amounts determined in accordance with the
provisions of Section 10 hereof, Buyer’s signed counterparts of the Assignment
of Leases and Contracts and Bill of Sale and conformed copies of the recorded
Deed;
(C)    Record the Deed in the official records of the County in which the Real
Property is located;
(D)    Deliver to Buyer those items referred to in Section 6.1 hereof and a
conformed copy of the recorded Deed;
(E)    Cause the Title Company to issue the Title Policy for the Real Property
in accordance with the provisions of Section 4.2.3 hereof; and
(F)    Deliver to Seller and Buyer a final closing statement which has been
certified by Escrow Holder to be true and correct.


14
ADMIN 35315890v4

--------------------------------------------------------------------------------





9.2    Escrow and Title Charges.
(A)    Upon the Close of Escrow, escrow, title charges and other closing costs
shall be allocated between Seller and Buyer as follows:
(i)    Seller shall pay: (1) one-half (1/2) of any escrow fees or similar
charges of Escrow Holder, and (2) Seller shall be solely responsible for, and
shall pay in full, all state and local recordation and transfer taxes due upon
the conveyance of the Property and the recording of the Deed, including without
limitation, all yield taxes assessed by Baltimore City in connection therewith.
So that there is no misunderstanding, based on the Purchase Price some of the
costs are estimated to be as follows:
(A)    1.50% of Purchase Price (estimated $1,515,000.00) for transfer tax in the
City of Baltimore;
(B)    0.5% of Purchase Price (estimated $505,000.00) for Maryland State
transfer tax;
(C)    $5.00 for every $500.00 (i.e. 1.0%) of Purchase Price (estimated
1,010,000.00) for Maryland State recordation;
(D)    Effective January 11, 2019, increase in Baltimore City Recordation Tax of
0.15% (yield tax) of Purchase Price (estimated to be $151,000.00); and
(E)    Effective January 11, 2019, increase in Baltimore City Transfer Tax of
0.6% (yield tax) of Purchase Price (estimated to be $606,000.00).
(ii)    Buyer shall pay: (1) the premiums for the Title Policy, (2) one-half
(1/2) of any escrow fees or similar charges of Escrow Holder, and (3) and all
sales, gross receipts, compensating, stamp, excise, documentary, transfer, deed
or similar taxes or fees (City, County and State) payable in connection with the
consummation of the transactions contemplated by this Agreement that are not
required to be paid by Seller pursuant to Section 9.2(A)(i) above. If Buyer
desires ALTA extended coverage for the Title Policy, Buyer shall pay the
premiums and any additional costs (including any survey costs) for such coverage
(additional to the premiums for standard coverage) and the cost of any
endorsements to the Title Policy, if required by Buyer.
(iii)    Buyer shall pay all costs incurred in connection with Buyer’s due
diligence related to the Real Property.
(iv)    Except to the extent otherwise specifically provided herein, all other
expenses incurred by Seller and Buyer with respect to the negotiation,
documentation and closing of this transaction, including, without limitation,
Buyer’s and Seller’s attorneys’ fees, shall be borne and paid by the party
incurring same.


15
ADMIN 35315890v4

--------------------------------------------------------------------------------





(B)    If the Close of Escrow does not occur by reason of Buyer’s or Seller’s
default under this Agreement, then all escrow and title charges (including
cancellation fees) shall be borne by the party in default.
9.3    Procedures Upon Failure of Condition. Except as otherwise expressly
provided herein, if any condition set forth in Sections 7.1 or 7.2 hereof is not
timely satisfied or waived for a reason other than the default of Buyer or
Seller in the performance of its respective obligations under this Agreement:
(A)    This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the indemnity and
insurance obligations of Buyer set forth in Section 4.3.1 and Seller and Buyer
under Section 14 hereof and the confidentiality provisions of Section 4.6 hereof
which shall survive such termination) at the written election of the party for
whose benefit such condition was imposed, which written election must be made
(i) within two (2) business days after the date such condition was to be
satisfied, or (ii) on the date the Close of Escrow occurs, whichever occurs
first;
(B)    Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit and all interest accrued thereon, and to
Seller and Buyer all documents deposited by them respectively, which are then
held by Escrow Holder;
(C)    Buyer shall return to Seller the Property Information; and
(D)    Any escrow cancellation and title charges shall be borne equally by
Seller and Buyer.
10.    PRORATIONS
If the Purchase Price is received by Seller’s depository bank in time to credit
to Seller’s account on the Closing Date, the day the Close of Escrow occurs
shall belong to Buyer and all prorations hereinafter provided to be made as of
the Close of Escrow shall each be made as of the end of the day before the
Closing Date. If the cash portion of the Purchase Price is not so received by
Seller’s depository bank on the Closing Date, then the day the Close of Escrow
occurs shall belong to Seller and such proration shall be made as of the end of
the day that is the Closing Date. In each such proration set forth below, the
portion thereof applicable to periods beginning as of Close of Escrow shall be
credited to Buyer or charged to Buyer as applicable and the portion thereof
applicable to periods ending as of Close of Escrow shall be credited to Seller
or charged to Seller as applicable.
10.1    Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as “Rents”) collected under Leases in effect on the Closing Date
shall be prorated as of the Close of Escrow. Uncollected Rents shall not be
prorated and, to the extent payable for the period prior to the Close of Escrow,
shall remain the property of Seller. Buyer shall apply Rents from tenants that
are collected after the Close of Escrow (s) first, to


16
ADMIN 35315890v4

--------------------------------------------------------------------------------





Rents owing for the calendar month in which the Close of Escrow occurred, (b)
second, to Rents which are due to Buyer after the Close of Escrow, and (c)
third, to Rents which were due to Seller on or before the Close of Escrow. Any
prepaid Rents for the period following the Closing Date shall be paid over by
Seller to Buyer. Buyer will make reasonable efforts, without suit, to collect
any Rents applicable to the period before the Close of Escrow including, without
limitation, sending to tenants bills for the payment of past due Rents during
the first six (6) month period following the Closing Date. Seller may pursue
collection of any Rents that were past due as of the Closing Date, provided that
Seller shall have no right to terminate any Lease or any tenant’s occupancy
under any Lease in connection therewith.
10.2    Operating Costs and Additional Rent Reconciliation. Seller, as landlord
under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Property. To the extent that any
additional rent (including, without limitation, estimated payments for Operating
Costs) is paid by tenants to Seller under the Leases based on an estimated
payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Seller shall make an
adjustment at the Close of Escrow for the applicable reconciliation period (or
periods, if the Leases do not have a common reconciliation period) based on a
comparison of the actual Operating Costs to the estimated payments at the Close
of Escrow. If, as of the Close of Escrow, Seller has received additional rent
payments in excess of the amount that tenants will be required to pay, based on
the actual Operating Costs as of the Close of Escrow, Buyer shall receive a
credit in the amount of such excess. If, as of the Close of Escrow, Seller has
received additional rent payments that are less than the amount that tenants
would be required to pay based on the actual Operating Costs as of the Close of
Escrow, Seller shall receive a credit in the amount of such deficiency;
provided, however, Seller shall not be entitled to the portion, if any, of such
deficiency for which Seller received a credit at the Close of Escrow under
clause (b) of Section 10.3 hereof. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Buyer and shall be reasonably estimated by the parties if
final bills are not available. The provisions of this section shall pertain to
Operating Costs incurred for the current calendar year in which the Closing
occurs as well as the calendar year immediately preceding the calendar year in
which the Closing occurs.
10.3    Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority and City of Baltimore water, city and supplemental taxes
(“Taxes”) with respect to the Property for the relevant tax year in which the
Property is being sold and that are not yet due and payable or that have not yet
been paid and that are not (and will not be) reimbursable by tenants under the
Leases (or under leases entered into after the Close of Escrow for vacant space
existing at the Close of Escrow) as Operating Costs shall be prorated as of the
Close of Escrow based upon the most recent ascertainable assessed values and tax
rates and based upon the number of days Buyer and Seller will have owned the
Property during such relevant tax year. Seller shall receive a credit for any
Taxes paid by Seller and applicable to


17
ADMIN 35315890v4

--------------------------------------------------------------------------------





(a) any period after the Close of Escrow, and (b) any period before the Close of
Escrow to the extent reimbursable as Operating Costs by (i) existing tenants
under the Leases and not yet received from such tenants, or (ii) future tenants
that may execute leases covering space in the Property that is vacant as of the
Close of Escrow. Seller is not protesting and, prior to the Closing Date, Seller
will not protest any Taxes for the Property.
10.4    Leasing Commissions, Tenant Improvements and Contracts. At Close of
Escrow, Buyer shall assume (pursuant to the Assignment of Leases and Contracts
and Bill of Sale) the obligation to pay all (a) leasing costs that are due or
become due prior to the Closing Date to the extent that the same (i) arise from
a new lease or any Lease amendment, extension or expansion hereafter entered
into by Seller in accordance with the terms and conditions of this Agreement, or
(ii) arise out of any New and Pending Lease Transactions (including, without
limitation, the commissions and/or tenant improvements referenced in Section 5.3
hereof), and (b) leasing costs that are due after the Closing Date to the extent
disclosed in the Leases, disclosed in any of the Property Information, disclosed
in the Tenant Estoppel Certificates, or otherwise disclosed to Buyer in writing
prior to the expiration of the Due Diligence Period.. Buyer will assume the
obligations arising from and after the Closing Date under the Contracts. Buyer
and Seller shall each be entitled to the credits, if any, provided for in
Section 5.3 herein.
10.5    Tenant Deposits. All tenant security deposits actually received by
Seller (and interest thereon if required by law or contract to be earned
thereon) and not theretofore applied to tenant obligations under the Leases
shall be transferred or credited to Buyer at the Close of Escrow or placed in
escrow if required by law. As of the Close of Escrow, Buyer shall assume
Seller’s obligations related to tenant security deposits. Buyer will indemnify,
defend, and hold Seller harmless from and against all demands and claims made by
tenants arising out of the transfer or disposition of any security deposits
which claims arose or accrued after the Close of Escrow and will reimburse
Seller for all attorneys’ fees incurred or that may be incurred as a result of
any such claims or demands as well as for all loss, expenses, verdicts,
judgments, settlements, interest, costs and other expenses incurred or that may
be incurred by Seller as a result of any such claims or demands by tenants.
10.6    Utilities and Utility Deposits. Utilities for the Property (excluding
utilities for which payment is made directly by tenants), including water,
sewer, electric, and gas, based upon the last reading of meters prior to the
Close of Escrow, shall be prorated. Seller shall be entitled to a credit for all
security deposits held by any of the utility companies providing service to the
Property if such deposits are transferred to Buyer. Seller shall endeavor to
obtain meter readings on the day before the Closing Date, and if such readings
are obtained, there shall be no proration of such items and Seller shall pay at
Close of Escrow the bills therefor for the period to the day preceding the Close
of Escrow, and Buyer shall pay the bills therefor for the period subsequent
thereto. If the utility company will not issue separate bills, Buyer will
receive a credit against the Purchase Price for Seller’s portion and will pay
the entire bill prior to delinquency after Close of Escrow. If Seller has paid
utilities no more than thirty (30) days in advance in the ordinary course of
business, then Buyer shall be charged its portion of such payment at Close of
Escrow. Buyer shall be responsible for making any security deposits required by
utility companies providing service to the Property.


18
ADMIN 35315890v4

--------------------------------------------------------------------------------





10.7    Owner Deposits. Seller shall receive a credit at the Close of Escrow for
the bonds, deposits, letters of credit, set aside letters or other similar items
set forth on Schedule 3 attached hereto that are outstanding with respect to the
Property that have been provided by Seller or any of its affiliates to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”) to the extent assignable to Buyer. To the extent any Owner Deposits
are not assignable to Buyer, Buyer shall replace such Owner Deposits and obtain
the release of Seller (or its affiliates) from any obligations under such Owner
Deposits. To the extent that any funds are released as a result of the
termination of any Owner Deposits for which Seller did not get a credit, such
funds shall be delivered to Seller immediately upon their receipt.
10.8    Percentage Rents. Percentage rents (“Percentage Rents”) actually
collected for the month in which the Close of Escrow occurs shall be prorated as
of the Closing Date. Percentage Rents due after the Close of Escrow shall not be
prorated; provided, however, after Buyer has completed any reconciliation of
actual Percentage Rents payable and estimated Percentage Rents paid by the
subject tenants, and all reconciled amounts have been paid, a reconciliation
shall be made between Seller and Buyer with regard to such Percentage Rents.
Pursuant to such reconciliation, Seller and Buyer shall be entitled to their
proportionate share of all Percentage Rents paid for the subject calendar year
used to calculate each tenant’s Percentage Rents (less any out-of-pocket costs
incurred in collecting said amounts, which shall belong to Buyer) based on the
number of days of such calendar year Seller and Buyer owned the Property (and
adjusted for any amount of Percentage Rent prorated at Closing or received by
Seller or Buyer). As used in this paragraph, the term “Percentage Rents” shall
not include and shall have deducted from such Percentage Rent amount any “base”
or “minimum” rent component which is payable each month (regardless of actual
sales), which “base” or “minimum” rent component shall be prorated or otherwise
handled in the manner provided in this Agreement. Buyer will make reasonable
efforts, without suit, to collect all Percentage Rents payable after the Close
of Escrow and relating to the period prior to the Close of Escrow, and all
Percentage Rents which are delinquent as of the Close of Escrow, including,
without limitation, sending to tenants bills for the payment of the same. Seller
may pursue collection of all Percentage Rents payable after the Close of Escrow
and relating to the period prior to the Close of Escrow and all Percentage Rents
which are delinquent as of the Close of Escrow, provided that Seller shall have
no right to terminate any Lease or any tenant’s occupancy under any Lease in
connection therewith.
10.9    Final Adjustment After Closing. If final prorations cannot be made at
the Close of Escrow for any item being prorated under this Section 10, then,
provided Buyer and Seller both identify any such proration (“Post Closing
Proration”) in writing before the Close of Escrow, Buyer and Seller agree to
allocate such items on a fair and equitable basis as soon as invoices or bills
are available and applicable reconciliation with tenants have been completed,
with final adjustment to be made as soon as reasonably possible after the Close
of Escrow (but in no event later than ninety (90) days after the Close of
Escrow, except that adjustments arising from Percentage Rents under Section 10.8
hereof shall not be subject to such 90‑day limitation, but shall be made as soon
as reasonably possible), to the effect that income and expenses are received and
paid by the parties on an accrual basis with respect to their period of
ownership. Payments in connection with the final adjustment shall be due no
later than ninety (90) days after the Close of Escrow, except that adjustments
arising from or relating to Percentage Rents under


19
ADMIN 35315890v4

--------------------------------------------------------------------------------





Section 10.8 hereof shall not be subject to such 90‑day limitation, but shall be
made as soon as reasonably possible. Seller shall have reasonable access to, and
the right to inspect and audit, Buyer’s books to confirm the final prorations
for a period of one (1) year after the Close of Escrow. Notwithstanding anything
to the contrary stated in this Section 10, except for any reconciliation arising
out of Percentage Rents under Section 10.8 hereof, and except for any Post
Closing Prorations (which must be determined and paid within ninety (90) days
after the Close of Escrow), all prorations made under this Section 10 shall be
final as of the Close of Escrow and shall not be subject to further adjustment
(whether due to an error or for any other reason) after the Close of Escrow.
11.    SELLER’S REPRESENTATIONS AND WARRANTIES; AS‑IS
11.1    Seller’s Representations and Warranties. In consideration of Buyer’s
entering into this Agreement and as an inducement to Buyer to purchase the
Property from Seller, Seller makes the following representations and warranties
to Buyer which shall be true as of the Effective Date:
(A)    Seller is a limited liability company organized and in good standing
under the laws of the State of Delaware and is qualified to conduct business in
the State of Maryland.
(B)    Seller has the legal right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Seller is requisite to the valid and binding execution,
delivery and performance of this Agreement, except as otherwise expressly set
forth herein.
(C)    There is no agreement to which Seller is a party or to Seller’s Actual
Knowledge binding on Seller which would prevent Seller from consummating the
transaction contemplated by this Agreement.
(D)    To Seller’s Actual Knowledge, except as disclosed on Schedule 2 attached
hereto, Seller has received no written notice from any governmental agency in
the last 12 months that the Property or the current use and operation thereof
violate any applicable federal, state or municipal law, statute, code,
ordinance, rule or regulation (including those relating to environmental
matters), except with respect to such violations as have been fully cured prior
to the date hereof.
(E)    To Seller’s Actual Knowledge, except as disclosed on Schedule 2 attached
hereto, Seller has not received written notice from any governmental agency of
any currently pending condemnation proceedings relating to the Property.
(F)    To Seller’s Actual Knowledge, except as disclosed on Schedule 2 attached
hereto, except with respect to slip and fall and similar claims or matters
covered by Seller’s commercial liability insurance policy, Seller has not
received service of process with respect to any litigation that has been filed
and is continuing against Seller that arises out of the ownership


20
ADMIN 35315890v4

--------------------------------------------------------------------------------





of the Property and would materially affect the Property or the use thereof, or
Seller’s ability to perform hereunder.
(G)    Seller is not a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder).
(H)    To the best of Seller’s Actual Knowledge, neither Seller nor any of its
respective affiliates or constituents, nor any of their respective brokers or
other agents acting in any capacity in connection with the transactions
contemplated by this Agreement is or will be (a) conducting any business or
engaging in any transaction or dealing with any person appearing on the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) list of
restrictions and prohibited persons (“Prohibited Person”) (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.
For purposes of this Section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed, or constructive) knowledge of
Stephen Close (whom the Seller represents is the asset manager for the
Property), without any inquiry or investigation of any other parties, including,
without limitation, the Tenants and the property manager of the Property.
The representations and warranties made by Seller in this Agreement shall
survive the recordation of the Deed for a period of seven (7) months and any
action for a breach of Seller’s representations or warranties must be made and
filed within seven (7) months of the recordation of the Deed. If, after the
Effective Date, but before the Close of Escrow, Seller becomes aware of any
facts or changes in circumstances that would cause any of its representations
and warranties in this Agreement to be untrue at Close of Escrow, Seller may
notify Buyer in writing of such fact or changes in circumstances. In such case,
or in the event Buyer obtains information which would cause any of Seller’s
representations and warranties to be untrue at Close of Escrow, Buyer, as its
sole and exclusive remedy, shall have the right to either (i) terminate this
Agreement to the extent that the failure of any such representation or warranty
to be true would have a material adverse impact on the Property, in which case
the Deposit shall be immediately returned to Buyer and neither party shall have
any rights or obligations under this Agreement (except for Sections 4.3.1 and
15.5 which survive termination of this Agreement and any other Section which is
expressly provided to survive the termination of this Agreement); or (ii) to the
extent Buyer is not permitted to terminate this Agreement pursuant to clause (i)
above, accept a qualification to Seller’s representations and warranties as of
the Close of Escrow and complete the purchase and sale of the Property without
any rights to recovery for breach of the unqualified representation and
warranty. “Material adverse impact on the Property” means causes damages in
excess of $100,000.00 and for which Buyer will not receive, at Seller’s
election, a credit at Closing in the amount of such damages. Other than as set
forth in the immediately preceding


21
ADMIN 35315890v4

--------------------------------------------------------------------------------





sentence, if Buyer proceeds with the Close of Escrow, Buyer shall be deemed to
have expressly waived any and all remedies for the breach of any representation
or warranty discovered by Buyer prior to the Close of Escrow.
11.2    As-Is. As of the expiration of the Due Diligence Period, Buyer will
have:
(A)    examined and inspected the Property and will know and be satisfied with
the physical condition, quality, quantity and state of repair of the Property in
all respects (including, without limitation, the compliance of the Real Property
with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104 Stat. 327
(1990), and any comparable local or state laws (collectively, the “ADA”)) and by
proceeding with this transaction following the expiration of the Due Diligence
Period shall be deemed to have determined that the same is satisfactory to
Buyer;
(B)    reviewed the Property Information and all instruments, records and
documents which Buyer deems appropriate or advisable to review in connection
with this transaction, including, but not by way of limitation, any and all
architectural drawings, plans, specifications, surveys, building and occupancy
permits, and any licenses, leases, contracts, warranties and guarantees relating
to the Real Property or the business conducted thereon, and Buyer, by proceeding
with this transaction following the expiration of the Due Diligence Period,
shall be deemed to have determined that the same and the information and data
contained therein and evidenced thereby are satisfactory to Buyer;
(C)    reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the Real
Property, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same are satisfactory to Buyer; and
(D)    at its own cost and expense, made its own independent investigation
respecting the Property and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same are satisfactory to Buyer.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, IN SECTION 11.1 OF THIS AGREEMENT AND ANY WARRANTIES OF TITLE
CONTAINED IN THE DEED DELIVERED AT THE CLOSE OF ESCROW OR IN ANY OTHER DOCUMENTS
DELIVERED BY SELLER AT THE CLOSE OF ESCROW (“SELLER’S WARRANTIES”), THIS SALE IS
MADE AND WILL BE MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND
(WHETHER EXPRESS, IMPLIED, OR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, STATUTORY) BY SELLER. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS
AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY ON AN “AS IS” AND “WHERE IS”
BASIS, WITH


22
ADMIN 35315890v4

--------------------------------------------------------------------------------





ALL FAULTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER
HEREBY DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR SELLER’S
WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR
ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION
OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS,
ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR
COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION,
THE ADA). BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE
INTENTION OF MAKING AND RELYING UPON THE SELLER’S WARRANTIES AND ITS OWN
INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND
LEGAL CONDITION OF THE PROPERTY AND THAT BUYER IS NOT NOW RELYING, AND WILL NOT
LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES (EXCEPT FOR SELLER’S
WARRANTIES) MADE BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR
UNDER OR ON SELLER’S BEHALF CONCERNING THE PROPERTY. ADDITIONALLY, BUYER AND
SELLER HEREBY AGREE THAT (A) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS TAKING THE
PROPERTY “AS IS” WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR SELLER’S
WARRANTIES, THERE IS NO WARRANTY BY SELLER THAT THE PROPERTY IS FIT FOR A
PARTICULAR PURPOSE, (B) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS SOLELY RELYING
UPON ITS EXAMINATION OF THE PROPERTY, AND (C) BUYER TAKES THE PROPERTY UNDER
THIS AGREEMENT UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES (EXCEPT FOR THE LIMITED WARRANTIES OF TITLE SET FORTH IN THE
DEED AND SELLER’S WARRANTIES OR IN ANY OTHER DOCUMENTS DELIVERED BY SELLER AT
THE CLOSE OF ESCROW).
WITH RESPECT TO THE FOLLOWING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER
SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:
1.
THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;

2.
THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION DELIVERED TO BUYER PURSUANT TO BUYER’S REVIEW OF THE
CONDITION OF THE PROPERTY; OR



23
ADMIN 35315890v4

--------------------------------------------------------------------------------





3.
THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PROPERTY.

BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.
BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER’S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT CLOSE OF ESCROW.
 
M.P.O.
 
BUYER’S INITIALS

12.    BUYER’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA
In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Property to Buyer, Buyer makes the following covenants,
representations and warranties:
12.1    Buyer’s Representations and Warranties.
(A)    Authority. Buyer is a limited liability company and in good standing
under the laws of the Commonwealth of Virginia and on the Close of Escrow will
be qualified to conduct business in the State of Maryland. Buyer has the legal
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, and the execution, delivery and performance of
this Agreement have been duly authorized and no other action by Buyer is
requisite to the valid and binding execution, delivery and performance of this
Agreement, except as otherwise expressly set forth herein. There is no agreement
to which Buyer is a party or to Buyer’s knowledge binding on Buyer which is in
conflict with this Agreement.
(B)    Executive Order 13224. To the best of Buyer’s knowledge, neither Buyer
nor any of its respective affiliates or constituents, nor any of their
respective brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department’s OFAC list of restrictions and Prohibited Persons
(which lists can be accessed at the following web
address:            http://www.ustreas.gov/offices/enforcement/ofac/), including
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Prohibited Person; (b) dealing in, or otherwise engaging
in any transaction relating to, any property or interests in property


24
ADMIN 35315890v4

--------------------------------------------------------------------------------





blocked pursuant to Executive Order No. 13224 dated September 24, 2001, relating
to “Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”; or (c) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempting to violate, any of the prohibitions set forth in any
U.S. anti-money laundering law.
12.2    Release. By proceeding with this transaction following the expiration of
the Due Diligence Period, Buyer shall be deemed to have made its own independent
investigation of the Property, the Property Information and the presence of
Hazardous Materials on the Real Property as Buyer deems appropriate.
Accordingly, subject to the representations and warranties of Seller expressly
set forth in this Agreement, including, but not limited to, Section 11.1 hereof,
Buyer, on behalf of itself and all of its officers, directors, shareholders,
employees, representatives and affiliated entities (collectively, the
“Releasors”) hereby expressly waives and relinquishes any and all rights and
remedies Releasors may now or hereafter have against Seller, its successors and
assigns, partners, shareholders, officers and/or directors (the “Seller
Parties”), whether known or unknown, which may arise from or be related to
(a) the physical condition, quality, quantity and state of repair of the Real
Property and the prior management and operation of the Real Property, (b) the
Property Information or any other information relating to the Property provided
to Buyer by Seller or Seller’s agents, (c) the Real Property’s compliance or
lack of compliance with any federal, state or local laws or regulations, and
(d) any past, present or future presence or existence of Hazardous Materials on,
under or about the Real Property or with respect to any past, present or future
violation of any rules, regulations or laws, now or hereafter enacted,
regulating or governing the use, handling, storage or disposal of Hazardous
Materials, including, without limitation, (i) any and all rights and remedies
Releasors may now or hereafter have under the Comprehensive Environmental
Response Compensation and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and
(ii) any and all claims, whether known or unknown, now or hereafter existing,
with respect to the Real Property under Section 107 of CERCLA (42 U.S.C.A.
§9607). As used herein, the term “Hazardous Material(s)” includes, without
limitation, any hazardous or toxic materials, substances or wastes, such as
(1) any materials, substances or wastes which are toxic, ignitable, corrosive or
reactive and which are regulated by any local governmental authority, or any
agency of the United States government, (2) any other material, substance, or
waste which is defined or regulated as a hazardous material, extremely hazardous
material, hazardous waste or toxic substance pursuant to any laws, rules,
regulations or orders of the United States government, or any local governmental
body, (3) asbestos, (4) petroleum and petroleum based products,
(5) formaldehyde, (6) polychlorinated biphenyls (PCBs), and (7) freon and other
chlorofluorocarbons.
 
M.P.O.
 
BUYER’S INITIALS





25
ADMIN 35315890v4

--------------------------------------------------------------------------------





WITHOUT LIMITING THE GENERALITY OF THE FOREGOING BUT EXCEPT AS OTHERWISE HEREIN
PROVIDED, BUYER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ASSUMES ALL
RISK AND LIABILITY RESULTING OR ARISING FROM, OR RELATING TO THE OWNERSHIP, USE,
CONDITION, LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF, THE PROPERTY.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEED
AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
12.3    ERISA. Buyer is not purchasing any of the Property with “plan assets” of
an Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of 1974 (as amended from time to time, the “Act,” and together with
any regulation, rule or judicial or administrative case, order, or pronouncement
arising under or connected with the Act, “ERISA”) or of a plan subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”).
13.    DEFAULT AND DAMAGES
13.1    DEFAULT BY BUYER. BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, IN
THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE
CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED),
SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE
NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSE OF ESCROW
FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE
OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF A BUYER DEFAULT. BUYER AND
SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF
THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL
SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER HEREBY AGREE THAT
SELLER MAY, IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER
DEFAULT, TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER,
CANCEL THE ESCROW AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES. SUCH RETENTION
OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER
AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY.




26
ADMIN 35315890v4

--------------------------------------------------------------------------------





NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTION 4.3.1 AND SECTION 12.4 HEREOF. SELLER
AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.
 
Seller’s Initials:
C.J.S.
 
Buyer’s Initials:
 









































27
ADMIN 35315890v4

--------------------------------------------------------------------------------







NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTION 4.3.1 AND SECTION 12.4 HEREOF. SELLER
AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.
 
Seller’s Initials:
 
 
Buyer’s Initials:
M.P.O.







































28
ADMIN 35315890v4

--------------------------------------------------------------------------------







13.2    Default by Seller. If Seller defaults in its obligations to sell and
convey the Property to Buyer pursuant to this Agreement, Buyer’s sole and
exclusive remedy shall be to elect one of the following: (a) to terminate this
Agreement, in which event Buyer shall be entitled to the return by the Escrow
Holder to Buyer of the Deposit and Seller shall reimburse Buyer for Buyer’s
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses), as supported by reasonable documentation satisfactory to Seller,
incurred in connection with Buyer’s due diligence investigations and negotiation
and execution of this Agreement, not to exceed One Hundred Thousand Dollars
($100,000.00) in the aggregate,, or (b) to bring a suit for specific performance
provided that any suit for specific performance must be brought as to the
Property within forty-five (45) days of Seller’s default, Buyer’s waiving the
right to bring suit at any later date to the extent permitted by law. This
Agreement confers no present right, title or interest in the Property to Buyer
and Buyer agrees not to file a lis pendens or other similar notice against the
Real Property except in connection with, and after, the proper filing of a suit
for specific performance.
14.    BROKER’S COMMISSIONS
Except for CBRE, Seller’s broker (whose commission shall be paid by Seller
pursuant to a separate agreement between Seller and Seller’s broker), neither
party hereto has had any contact or dealing regarding the Real Property, or any
communication in connection with the subject matter of this transaction, through
any licensed real estate broker or other person who can claim a right to a
commission or finder’s fee as a procuring cause of the sale contemplated herein.
In the event that any other broker or finder perfects a claim for a commission
or finder’s fee, the party responsible for the contact or communication on which
the broker or finder perfected such claim shall indemnify, save harmless and
defend the other party from said claim and all costs and expenses (including
reasonable attorneys’ fees) incurred by the other party in defending against the
same.




















29
ADMIN 35315890v4

--------------------------------------------------------------------------------







15.    MISCELLANEOUS PROVISIONS
15.1    Notices. All written notices or demands of any kind which either party
hereto may be required or may desire to serve on the other in connection with
this Agreement shall be served by personal service, by registered or certified
mail, recognized overnight courier service or email pdf. Any such notice or
demand so to be served by registered or certified mail, recognized overnight
courier service or facsimile transmission shall be delivered with all applicable
delivery charges thereon fully prepaid and, if the party so to be served be
Buyer, addressed to Buyer as follows:
1300 Thames Street Office, LLC
222 Central Park Avenue, Suite 2100
Virginia Beach, Virginia 23462
Attention: Michael P. O’Hara
Telephone No: (757) 366-6684
Email Address: mohara@armadahoffler.com
with a copy thereof to:
Faggert & Frieden, P.C.
222 Central Park Avenue, Suite 1300
Virginia Beach, Virginia 23462
Attention: David Y. Faggert, Esq.
Telephone No: (757) 333-4052
Email Address: dfaggert@fflaw.com
and, if the party so to be served be Seller, addressed to Seller as follows:
c/o KBS Realty Advisors, LLC
3003 Washington Boulevard
Suite 950
Arlington, Virginia 22201
Attention: Marc Deluca
Telephone No: (202) 552-7559
Email Address: mdeluca@kbs.com
with copies thereof to:
James Chiboucas, Esq.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Telephone No.: (949) 417-6555
Email Address: jchiboucas@kbs.com
and


30
ADMIN 35315890v4

--------------------------------------------------------------------------------





Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Telephone No.: (949) 732-6670
Email Address: fischerb@gtlaw.com
and, if the party to be served be Escrow Holder, addressed to:
Commonwealth Land Title Insurance Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Telephone No.: (949) 724-3145
Email Address: joyeaton@cltic.com
Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or email pdf transmission shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or, as to email pdf transmissions, a computer
generated “sent” notice (provided that a copy of such notice or demand is
delivered by any of the other methods provided above within one (1) business day
following the sending of the email pdf transmission), as applicable, or at the
expiration of the third (3rd) business day after the date of dispatch, whichever
is earlier in time. Either party hereto may from time to time, by notice in
writing served upon the other as aforesaid, designate a different mailing
address to which or a different person to whose attention all such notices or
demands are thereafter to be addressed. Counsel for a party may give notice or
demand on behalf of such party, and such notice or demand shall be treated as
being sent by such party.
15.2    Assignment; Binding on Successors and Assigns.    Buyer shall not
assign, transfer or convey its rights or obligations under this Agreement or
with respect to the Property without the prior written consent of Seller, which
consent Seller may withhold in its sole, absolute and subjective discretion. Any
attempted assignment without the prior written consent of Seller shall be void
and Buyer shall be deemed in default hereunder. Any permitted assignments shall
not relieve the assigning party from its liability under this Agreement, unless
and until the assignee closes on the purchase of the Property. Subject to the
foregoing, and except as provided to the contrary herein, the terms, covenants,
conditions and warranties contained herein and the powers granted hereby shall
inure to the benefit of and bind all parties hereto and their respective heirs,
executors, administrators, successors and assigns, and all subsequent owners of
the Property.


15.3    Work Product. Effective upon and in the event of a termination of this
Agreement for any reason, Buyer shall assign and deliver to Seller (without any
representation or warranty as to such documents and at no cost to Seller), and
does hereby assign without the need for any further act or instrument (without
any representation or warranty as to such documents and at no cost to Seller),
all reports, plans, studies, documents, written information and the like
relating to the physical condition of the Property which have been generated by
Buyer’s third


31
ADMIN 35315890v4

--------------------------------------------------------------------------------





party consultants, whether prior to the Opening of Escrow or during the period
of Escrow in connection with Buyer’s proposed acquisition, development, use or
sale of the Real Property (collectively, the “Work Product”). In such event,
Buyer shall deliver the Work Product which has been assigned to Seller not later
than five (5) days after the date of the termination of this Agreement. The Work
Product shall be fully paid for and shall not be subject to any lien,
encumbrance or claim of any kind. Buyer shall also return all materials and
information (including, without limitation, the Property Information) given to
it by Seller or its consultants during Escrow, in the same condition as
delivered to Buyer.
15.4    Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Buyer, Seller
and Buyer hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such further acts, deeds and assurances as Buyer or Seller, as the case may be,
may reasonably require in order to consummate fully the transactions
contemplated hereunder.
15.5    Attorneys’ Fees. If any legal action or any arbitration or other
proceeding is brought or if an attorney is retained for the enforcement of this
Agreement or any portion thereof, or because of any alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the prevailing party shall be entitled to recover from the other
party reimbursement for the reasonable fees of attorneys and other costs
(including court costs and witness fees) incurred by it, in addition to any
other relief to which it may be entitled. The term “prevailing party” means the
party obtaining substantially the relief sought, as determined by the trier of
fact.
15.6    Survival of Representations, Warranties, Covenants, Obligations and
Agreements.
(A)    Except as otherwise expressly provided below in this Section 15.6, none
of the representations, warranties, covenants, obligations or agreements
contained in this Agreement shall survive the Close of Escrow or the earlier
termination of this Agreement.
(B)    Notwithstanding the provisions of Section 15.6(A), the indemnification
provisions of Buyer under Sections 4.3.1 hereof and the provisions of
Sections 4.6, 11.2, 13.2, 15.3, 15.5, 15.17, 15.19 and 15.20 hereof
(collectively, the “Surviving Termination Obligations”) shall survive the
termination of this Agreement without limitation, and any claim based upon any
breach of a representation or warranty, or a breach of a covenant, obligation or
agreement included in any of the Surviving Termination Obligations shall be
actionable and enforceable at any time after the date of the termination of this
Agreement.
(C)    Notwithstanding the provisions of Section 15.6(A), the indemnification
provisions of Buyer under Sections 4.3.1 and 10.5 hereof, the provisions of
Sections 4.6, 10.1, 10.3, 10.4, 10.8, 11.2, 12.1, 12.2 and 12.3 that relate to
Buyer and the provisions of Sections 15.5, 15.17, 15.19 and 15.20 hereof
(collectively, the “Surviving Closing Obligations”) shall survive the Close of
Escrow without limitation, and shall not be merged with the recording of the
Deed, and any claim based upon any breach of a representation or warranty,


32
ADMIN 35315890v4

--------------------------------------------------------------------------------





or a breach of a covenant, obligation or agreement included in any of the
Surviving Closing Obligations shall be actionable and enforceable at any time
after the Closing.
(D)    Notwithstanding the provisions of Section 15.6(A), the indemnification
provisions of Seller under Section 14 hereof and the provisions of Section 11.1
hereof (collectively, the “Limited Surviving Closing Obligations”) shall survive
the Close of Escrow and the execution and delivery of the Deed only for a period
of seven (7) months immediately following the Closing, and any claim based upon
any breach of a representation or warranty, or a breach of a covenant,
obligation or agreement included in any of the Limited Surviving Closing
Obligations shall be actionable and enforceable if and only if notice of such
claim is given to the party which allegedly breached such representation or
warranty, or breached such covenant, obligation or agreement, within seven (7)
months after the Closing. Notwithstanding anything stated to the contrary in
this Agreement, in no event shall Seller’s liability, if any, with respect to
any Limited Surviving Closing Obligations and/or any Surviving Closing
Obligations exceed One Million Ten Thousand Dollars (1,010,000.00) in the
aggregate.
15.7    Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties in respect to the subject matter hereof, and the
parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the party to be bound thereby. The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing, but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.
15.8    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland.
15.9    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Each party may rely upon
the pdf email signature of the other party as if it were an original signature.
15.10    Headings; Construction. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the


33
ADMIN 35315890v4

--------------------------------------------------------------------------------





feminine and the neuter and vice versa. The use in this Agreement of the term
“including” and related terms such as “include” shall in all cases mean “without
limitation.” All references to “days” in this Agreement shall be construed to
mean calendar days unless otherwise expressly provided and all references to
“business days” shall be construed to mean days on which national banks are open
for business.
15.11    Time of Essence. Seller and Buyer hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.
15.12    Partial Validity; Severability. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.
15.13    No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective permitted
successors and assigns, and no third party is intended to, or shall have, any
rights hereunder.
15.14    Intentionally Omitted.
15.15    Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Buyer and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.
15.16    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in California, Virginia or
Maryland, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday, or legal holiday. Unless otherwise
expressly provided herein, the last day of any period of time described herein
shall be deemed to end at 5:00 p.m. (California time).
15.17    Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an


34
ADMIN 35315890v4

--------------------------------------------------------------------------------





indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual or potential differing interests between
such indemnitee and any other party represented by such counsel in such
proceeding. The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any liability that it may have to any
indemnitee other than under this indemnity. If an indemnitee settles a claim
without the prior written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent.
15.18    Waiver of Jury Trial. To the extent permitted by applicable law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
15.19    No Personal Liability. Notwithstanding anything stated to the contrary
herein, Seller’s liability under this Agreement shall be limited to Seller’s
interest in the Property and neither Seller, Seller’s constituent partners
and/or members, Seller’s asset manager, nor Seller’s directors, employees or
agents shall have any personal liability hereunder.
15.20    Joint and Several Liability. If Buyer is composed of more than one
individual or entity, all obligations and liabilities of Buyer under this
Agreement shall be joint and several as to each of the individuals or entities
who compose Buyer.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
[Signatures on following pages]


















35
ADMIN 35315890v4

--------------------------------------------------------------------------------








“BUYER”
1300 THAMES STREET OFFICE, LLC,
a Virginia limited liability company


By: ARMADA HOFFLER MANAGER, LLC
       a Virginia limited liability company
       its Manager
 
By:
/s/ Michael P. O'Hara
 
 
Michael P. O’Hara, Manager
 







36
ADMIN 35315890v4

--------------------------------------------------------------------------------






“SELLER”


EOSII AT THAMES STREET WHARF, LLC,
a Delaware limited liability company
By:    EOS PROPERTIES II, LLC,
    a Delaware limited liability company,
    its sole member and manager
By:    EOS INVESTMENT FUND II, L.P.,
        a Delaware limited partnership,
        its sole member
By:    POLIS REALTY ADVISORS II, LTD.,
            a British Virgin Islands company,
its general partner


 
By:
/s/ Charles J. Schreiber, Jr.
 
 
 
Charles J. Schreiber, Jr.,
 
 
 
Chief Executive Officer
 









S-37
ADMIN 35315890v4

--------------------------------------------------------------------------------






AGREED TO THIS
7th
 
 
 
DAY OF JUNE, 2019,
 
 
 
AS TO PROVISIONS RELATING TO ESCROW HOLDER:
 
/s/ J. Eaton
 
 
 
By
J. Eaton
 
 
 
Its
Vice President
 
 
 





S-38
ADMIN 35315890v4

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
EXHIBIT A
 
 
Description of Real Property
EXHIBIT B
 
 
Description of Personal Property
EXHIBIT C-1
 
 
List of Contracts
EXHIBIT C-2
 
 
List of Leases
EXHIBIT D
 
 
Form of Tenant Estoppel Certificate
EXHIBIT E
 
 
Form of Deed
EXHIBIT F
 
 
Form of Assignment of Leases, Contracts and Bill of Sale
EXHIBIT G
 
 
Form of FIRPTA Affidavit
EXHIBIT H
 
 
Form of Tenant Notice
EXHIBIT I
 
 
Form of Owner’s Affidavit
SCHEDULE 1-1
 
 
New and Pending Lease Transactions (Buyer’s Responsibility)
SCHEDULE 1-2
 
 
New and Pending Lease Transactions (Seller’s Responsibility)
SCHEDULE 2
 
 
Disclosures
SCHEDULE 3
 
 
Owner Deposits
 
 
 
 
 
 
 
 
 
 
 
 








 
 
 
 
 
 
 





ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT A
Description of Real Property
All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Baltimore, Maryland and being more particularly
described as follows:
BEING KNOWN AND DESIGNATED as Land Unit 1 of Harbor Point Phase 1 Land
Condominium as established pursuant to a Declaration of Condominium for Harbor
Point Phase I Land Condominium made by Harbor Point Phase I Development LLC,
dated December 26, 2008 and recorded on April 7, 2009 among the Land Records of
Baltimore City in Liber FMC No. 11535, folio 190 et seq., and any amendments
thereto, specifically that Amended and Restated First Amendment to Declaration
for Harbor Point Phase I Land Condominium dated March 12, 2013 and recorded
among the aforesaid Land Records in Liber 15314, folio 170 and Second Amendment
to Declaration of Harbor Point Phase I Land Condominium dated April 25, 2014 and
recorded among the Land Records of Baltimore City in Liber 16186, folio 278,
together with an undivided interest in the Common Elements of the said
Condominium, and subject to the By-Laws recorded therewith as Exhibit B to the
Declaration, and pursuant to the Condominium Plat entitled, “Harbor Point Phase
I Land Condominium”, Sheet 1, which Condominium Plat is duly recorded at
Condominium Plat Book FMC No. 738, Page 1 & 2, and any amendments thereto,
specifically that Amended Condominium Plat Harbor Point Phase I Land
Condominium” which Plat is duly recorded at Condominium Plat Book FMC No. 755.






A-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT B
Description of Personal Property
Description
Qty.
Date Purchased
Location
Ariens 24” Snow Thrower (serial #214407)
1
2016
Fuel Oil Tank Room
Grey Broadcast Salt Spreaders
2
2013
Fuel Oil Tank Room
Snow Shovels
2
2013
Fuel Oil Tank Room
Ice Chippers
2
2013
Fuel Oil Tank Room
Toilet Plungers
5
Unknown
Janitors Closets, Floors Ground, 2, 3, 5, 7
Toilet Cart
1
Unknown
Fuel Oil Tank Room
18” Bolt Cutters
1
2013
Black Tool Box - Fuel Oil Tank Room
8” Torpedo Magnet Level
1
2016
Black Tool Box - Fuel Oil Tank Room
Putty Knives
1
2016
Black Tool Box - Fuel Oil Tank Room
8 Way Screw Driver
1
2016
Red Maintenance Cart
Fuse Pullers
1
2013
Black Tool Box - Fuel Oil Tank Room
1 Socket Set 18 Piece
1
2013
Black Tool Box - Fuel Oil Tank Room
Scissors 8 ½” L Stainless Steel
1
2016
Red Maintenance Cart
1 Needle Nose
1
2013
Red Maintenance Cart
Fractional Digital Caliper HSS 0 to 6”
1
2016
Black Tool Box - Fuel Oil Tank Room
1 Grease Gun
1
2013
Maintenance Room
Extension Cord Yellow 25’
1
2013
Fuel Oil Tank Room
Utility Knife
1
2013
Red Maintenance Cart
3 Crescent Wrenches (8”, 10”, 12”)
1 set
2016
Black Tool Box - Fuel Oil Tank Room
Wire Strippers Blue/Black
1
2013
Red Maintenance Cart
Sand Shovel Plastic
1
2013
Fuel Oil Tank Room
T-Handle 6” Dia. Suction Cup Lifter
2
2016
Black Tool Box
Socket ½” Dr 13/16 in Triple Square
1
2016
Black Tool Box
Ball End Hex Key Set Pieces 9 M7
1
2016
Black Tool Box
Milwaukee Tape Measure 1” x 25’ Black/Red
1
2016
Red Maintenance Cart
Socket Adapter ½” Female Square 3/8” Square
1
2016
Red Maintenance Cart
Tongue and Groove Pilers 9 ½”
1
2016
Red Maintenance Cart
Tongue and Groove Pilers 10”
1
2016
Red Maintenance Cart
Demo Screwdriver Set, Slt/Phllps/ECX TM 8 PC
1
2016
Red Maintenance Cart
Furniture Dollie
1
2013
Fire Command Room
Blue (5000lb) Pallet Jack
1
2016
Fuel Oil Tank Room
Magliner Aluminum Handtruck
1
2013
Fuel Oil Tank Room
Blue Giant Flat Bed Cart (30” x 48”)
1
2013
Fuel Oil Tank Room
6’ Ladders
9
2016
Mechanical Rooms (Floors 1, 2, 3, 4, 5, 6, 7)
8’ Ladders
3
2013
Ground Floor Fuel Oil Tank Room / Penthouse
Little Giant Ladder
1
2016
Fuel Oil Tank Room
Little Giant Extendable Plank
1
2016
Fuel Oil Tank Room
18v DeWalt Reciprocating Saw (serial #839990)
1
2010
Engineering / Maintenance Room - Ground Floor



B-1
ADMIN 35315890v4

--------------------------------------------------------------------------------





Description
Qty.
Date Purchased
Location
18v DeWalt Circular Saw (serial #831256)
1
2010
Engineering / Maintenance Room - Ground Floor
Popcorn Machine
2
1-Unknown
1-2018
Fuel Oil Tank Room
Kenmore Refrigerator
1
Unknown
Engineering Office
Panasonic Microwave
1
2016
Engineering Office
HP laptop with Dell monitor/keyboard/mouse
1
Unknown
Engineering Office
Dell PC/Monitor for BAS
1
Unknown
Engineering Office
Dell PC for EMON/DMON meters
1
Unknown
Engineering Office
Datawatch Door Access System with computer
1
Unknown
Security Desk
Hikvision Camera System with HP computer/monitor
1
2018
Security Room/Desk
Lobby Couch
2
Unknown
Lobby
Lobby Chairs
6
Unknown
Lobby
Lobby Benches
2
Unknown
Lobby
Lobby Tables
3
Unknown
Lobby
Lobby Rugs
4
Unknown
Lobby
Artwork
1
Unknown
Lobby
Magazine Rack
1
Unknown
Lobby
Lobby Mats
8
2-Unknown
6-2017
Lobby & 3 at Eagle Matt for rotation
Mat Cart
1
2019
Lobby
Bike Racks
28
Unknown
Perimeter of Building
Exterior Tash Cans
3
Unknown
Perimeter of Building
Exterior Benches
6
Unknown
5-Perimeter of Building, 1-ATS3
Ash Urns
2
Unknown
Perimeter of Building
Exterior Planters
5
Unknown
Perimeter of Building



 






B-2
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT C-1
List of Contracts

 
Vendor Name
Services Provided
  
Allsafe Elevator
Third Party Elevator Inspection
 
Assured Protection
Security Services
 
BFPE
Fire/Sprinkler/Backflow Inspections & Fire Extinguisher Service
 
Bopat Electric
Electric T&M (1st vendor)
 
CH Marks Commercial Contracting
GC T&M (2nd vendor)
 
Calvert Mechanical
Plumbing T&M (2nd vendor)
 
Capitol Concierge
Concierge Service
 
Caton Communications
Camera Equipment
 
Chem-Aqua
Water Treatment
 
Classic Lawn & Landscaping
Snow Removal Service
 
Constellation Energy
Electricity Supplier
 
Constantine Commercial Construction
GC T&M (1st vendor)
 
Datawatch Systems
Fire/Access Control Monitoring & Equipment Repair T&M
 
Eagle Mats
Bi-weekly cleaning of lobby mats
 
Easter's Lock & Access
Locksmith/Door Repair
 
EMS
Read electric meters/bill tenants & Equipment Repair T&M
 
Fidelity Power Systems
Generator PM & T&M
 
Flynn Architectural Finishes
Stone, Metal, Wood Maintenance
 
Image Asphalt
Curb Restriping
 
Jan Ferguson
Interior Plant Maintenance
 
LJ Brossoit
Plumbing T&M (1st vendor)
 
Mona Electric
Electric T&M (2nd vendor)
 
Orkin Pest Control
Pest Control
 
PBI Restorations
Emergency Restoration Services (2nd vendor)
 
Pro-Air
HVAC PM & T&M Service
 
Red Coats
Janitorial/Day Porter/Supplies
 
Rolling Greens
Holiday Décor
 
Siemens (BAS)
Building Automated System Service
 
Single Source
WiFi/Phone Service


 
Tolin Mechanical
BAS Support Services
 
Unlimited Restoration, Inc. (URI)
Emergency Restoration Services (1st vendor)
 
Valcourt
Flag Installation
 
Valcourt
Window Cleaning





C-1-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT C-2
List of Leases
Tenant
Lease Document
Date
AHP Construction, LLC
Lease
6/20/2014
 
Confirmation Notice
10/22/2014
Avery Dennison Retail Information Services, LLC
Lease
2/28/2014
 
Rent Commencement Letter
10/1/2014
 
Consent To Sublease
2/11/2019
Beatty Development Group, LLC
Lease
7/1/2013
 
First Amendment
10/10/2013
 
Second Amendment
2/5/2014
Horsetail Technologies, LLC
Lease
7/28/2015
 
Initial Certificate
12/30/2015
Johns Hopkins Medicine International, LLC
Lease
11/30/2011
 
First Amendment
8/5/2015
 
Initial Certificate - Expansion
3/27/2017
Morgan Stanley Services Group, Inc.
Lease
11/12/2007
 
First Amendment
12/21/2009
 
Second Amendment
2/21/2012
 
Third Amendment
8/7/2013
 
Fourth Amendment
7/11/2016
 
Fifth Amendment
6/18/2018
 
Sixth Amendment
12/18/2018
Thames Street Café, LLC
Lease
11/11/2013
 
First Amendment
4/16/2014
 
Second Amendment
7/28/2014
 
Third Amendment
9/1/2017







C-2-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT D
Form of Tenant Estoppel Certificate
TENANT ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to
_______________________________________, a ________________________________
(“Landlord”), and ________________________, a _____________________________, and
its successors and assigns (collectively, “Buyer”), as of the date of this
estoppel certificate (“Estoppel Certificate”):
A.    Tenant is the Lessee under that certain Lease dated ________________
relating to Suite #, containing approximately ______________ rentable square
feet (the “Premises”), together with any amendments thereto (collectively, the
“Lease”).
B.    The dates of all amendments to the Lease are as follows:
C.    There are no other agreements, oral or in writing, between Landlord and
Tenant with respect to the Premises excepted as identified above.
D.    The Lease is in full force and effect.
E.    To Tenant’s actual knowledge, no default exists under the Lease by
Landlord.
F.    To Tenant’s actual knowledge, Tenant has no claim or demand against the
Landlord.
G.    Monthly base rent is equal to $______ and has been paid through
_________________, 20__.
H.    Monthly additional rent is equal to $____________ and has been paid
through _____________________________, 20__.
I.    Tenant does not have any rent abatements remaining except :
________________________.
J.    All leasing commissions and tenant improvement allowances have been paid
except: ___________________________________
K.    Tenant’s security deposit held by Landlord is $______________________.
L.     Tenant has no right or option to purchase any portion of the real
property upon which the Premises are situated.


D-1
ADMIN 35315890v4

--------------------------------------------------------------------------------





Tenant acknowledges that this Estoppel Certificate is being given in order to
induce Buyer to purchase the property of which the Premises are a part, and to
take on the obligations of Landlord. Buyer is entitled to rely upon this
Estoppel Certificate.




D-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






Dated:
 
, 20
 
 
 
 
"TENANT"
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
(Print Name)
 
 
(Title)
 
 





D-2
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT E
Form of Deed


AFTER RECORDING,
PLEASE RETURN TO:


______________________________
______________________________
______________________________
______________________________


Tax Parcel No.: _________________
SPECIAL WARRANTY DEED
This SPECIAL WARRANTY DEED (this “Deed”) is made as of the _______ day of
_________, 20__, by and between ___________________________________, a
____________ _____________________, whose address is
_________________________________________ _________________________ (“Grantor”)
and ______________________________________, a _________________________________,
whose address is ___________________________
________________________________________ (“Grantee”).
WITNESSETH:
For [_____________________________] Dollars ($[___________]) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor does hereby GRANT, BARGAIN, SELL and CONVEY unto Grantee,
with Special Warranty, in fee simple the land described on Exhibit A attached
hereto and incorporated herein by reference (the “Property”).
TOGETHER with all buildings, fixtures or other improvements located in or on
such parcel of land; and
TOGETHER with all easements, rights-of-way, appurtenances, hereditaments,
licenses and privileges belonging or appurtenant to the land conveyed hereby;
and
TOGETHER with all mineral, gas, oil and water rights, sewer rights, other
utility rights, and development rights now or hereafter allocated or allocable
to the Property; and
TOGETHER with all right, title and interest of Grantor in and to any land lying
in the bed of any public and private streets, roads, highways, avenues,
waterways and creeks, adjacent to or abutting the Property; and


E-1
ADMIN 35315890v4

--------------------------------------------------------------------------------





TOGETHER with all right, title and interest of Grantor in and to any gaps,
strips or gores on, around or within the Property.
TO HAVE AND TO HOLD the Property unto the use and benefit of Grantee, its
successors and assigns, in fee simple forever, subject to all liens,
encumbrances, easements and restrictions of record.
IN WITNESS WHEREOF, this Deed has been executed as of the date first above
written.
GRANTOR:
_____________________________________,
a ________________________________






_____________________________________(Seal)
Name: ___________________________
Title: ___________________________












E-2
ADMIN 35315890v4

--------------------------------------------------------------------------------






ACKNOWLEDGEMENT


A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.
 
 
 
 
 
 
 
 
 
 



State of California)
)
County of Orange )
On __________________ before me, _________________, Notary Public personally
appeared ____________, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature      (Seal)




















E-3
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT “A”
LEGAL DESCRIPTION




 


ADMIN 35315890v4

--------------------------------------------------------------------------------






ATTORNEY CERTIFICATION
This is to certify that the within instrument was prepared under the supervision
of the undersigned, an attorney duly admitted to practice before the Court of
Appeals in Maryland.
_______________________________
Richard J. Melnick






1
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT F
Form of Assignment of Leases and
Contracts and
Bill of Sale
ASSIGNMENT OF LEASES AND CONTRACTS AND BILL OF SALE
This Assignment of Leases and Contracts and Bill of Sale (this “Assignment”) is
executed and delivered as of the ____ day of _________, 20__ (the “Closing
Date”) pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions (“Agreement”) dated ________, 20__, by and between
_____________________________, a _____ ___________________ (“Seller”), and
_______________________, a _____________________ (“Buyer”), covering the real
property described in Exhibit A attached hereto (“Property”).
1.    Sale of Personalty. For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Buyer the following (the “Personal
Property”):
(a)    Tangible Personalty. All of Seller’s right, title and interest, if any,
in and to all the furniture, fixtures, equipment, and other tangible personal
property listed on Exhibit B attached hereto or otherwise located in or on the
Property to the extent owned by Seller; and
(b)    Intangible Personalty. All the right, title and interest of Seller, if
any, in and to assignable licenses and permits relating to the operation of the
Property, assignable guaranties and warranties from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, the Warranties, Approvals and Intangibles, each as defined in the
Agreement, and the right to use the name of the Property (if any), but
specifically excluding any right, title or interest of Seller in any trademarks,
service marks and trade names of Seller (including, without limitation, the
names “Koll”, “Bren”, “K/B”, “KBS”, “Schreiber”, or any derivative thereof, or
any name that includes the word “Koll”, the word “Bren”, the word “K/B”, the
word “KBS”, the word “Schreiber” or any derivative thereof) and with reservation
by Seller to use such name in connection with other property owned by Seller in
the vicinity of the Property.
2.    Assignment of Leases and Contracts. For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Buyer, and Buyer
hereby accepts the following:
(a)    Leases. All of the Seller’s right, title and interest in and to all
tenant leases relating to the Property, including, without limitation, the
tenant leases listed on Exhibit C-1 and C-2 attached hereto (“Leases”);
(b)    Contracts and Agreements. Seller’s right, title and interest in and to
the contracts and agreements described on Exhibit D-1 and Exhibit D-2 attached
hereto (the “Contracts”).


F-1
ADMIN 35315890v4

--------------------------------------------------------------------------------





3.    Assumption. Buyer hereby assumes the obligations of Seller under (a) the
Leases listed on Exhibit C‑1 attached hereto arising from and after the Closing
Date, (b) the Leases listed on Exhibit C‑2 attached hereto whether arising
before or after the Closing Date, (c) the Contracts listed on Exhibit D‑1
attached hereto arising from and after the Closing Date, and (d) the Contracts
listed on Exhibit D‑2 attached hereto arising before or after the Closing Date,
and shall defend, indemnify and hold harmless Seller from and against any
liability, damages, causes of action, expenses, and attorneys’ fees incurred by
Seller by reason of the failure of Buyer to fulfill, perform, discharge, and
observe its obligations with respect to the Leases or the Contracts to the
extent Buyer received a credit at closing with respect to any of such
obligations under the Leases and/or Contracts.
4.    Agreement Applies. Except as may otherwise be provided in the Agreement,
the Contracts and Leases are being assigned and transferred, and the Personal
Property is being transferred, to Buyer on an “as is,” and “where is” basis,
with all faults, and without any representation or warranty, all of which Seller
hereby disclaims, all as more particularly set forth in Section 11.1 of the
Agreement, which Section shall be, and hereby is, incorporated herein by
reference.
5.    Counterparts. This Assignment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, with the same effect as
if all parties had signed the same signature page.
6.    Attorneys’ Fees. In any action between the parties to enforce any of the
terms or provisions of this Assignment, the prevailing party in the action shall
be entitled to recover from the non-prevailing party, in addition to damages,
injunctive relief or other relief, and its reasonable costs and expenses,
including, without limitation, costs and reasonable attorneys’ fees (including
on appeal).
7.    Merger. This Assignment and the Agreement contain the entire understanding
between the parties relating to their subject matter. All prior and
contemporaneous agreements and understandings, whether oral or written, are
superseded by this Assignment and the Agreement. This Assignment may only be
modified in writing executed by both Buyer and Seller. Nothing contained in this
Assignment is intended to terminate or affect the validity of any of the
representations or warranties contained in the Agreement.
8.    Joint and Several Liability. All obligations and liabilities of Buyer
under this Assignment shall be joint and several as to each of the individuals
or entities who compose Buyer.
9.    Miscellaneous. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successor-in-interest and assigns. If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected. This Assignment shall be construed in accordance with and
governed by the laws of the State of Maryland. Nothing in this Assignment shall
impair, limit or lessen any of the rights of the parties with respect to the
provisions of the Agreement which were intended to survive the Closing Date.
Nothing in this Assignment, express or implied, is


F-2
ADMIN 35315890v4

--------------------------------------------------------------------------------





intended to confer upon any person or entity, other than the parties hereto and
their respective successors and assigns, any rights or remedies.




F-3
ADMIN 35315890v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.
[Signature Pages to Follow]




F-4
ADMIN 35315890v4

--------------------------------------------------------------------------------






 
SELLER:
                                                                               
a                                                                             


 
BUYER:
                                                                               
a                                                                             









F-5
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT A
DESCRIPTION OF PROPERTY
[ATTACHED]




F-6
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT B
DESCRIPTION OF TANGIBLE PROPERTY
[ATTACHED]




F-7
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT C-1
LIST OF LEASES UNDER WHICH BUYER ASSUMES
OBLIGATIONS AFTER THE CLOSING DATE
[This schedule will include a list of all Leases which exist on the date of the
Agreement, but specifically excluding the Leases listed on Schedule 1 attached
to the Agreement.]
[ATTACHED]




F-8
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT C-2
LIST OF LEASES UNDER WHICH BUYER ASSUMES
OBLIGATIONS BEFORE AND AFTER THE CLOSING DATE
[This schedule will include a list of (a) all Leases set forth on Schedule 1 to
the Agreement, if any, (b) all Leases entered into after the date of the
Agreement in accordance with the terms of the Agreement, and (c) all Lease
amendments, expansions and renewals entered into by Seller in accordance with
the terms of the Agreement.]
[ATTACHED]




F-9
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT D-1
LIST OF CONTRACTS UNDER WHICH BUYER ASSUMES
OBLIGATIONS AFTER THE CLOSING DATE
[This schedule will include all contracts set forth on Exhibit C-1 attached to
the Agreement and any new service contracts entered into by Seller in accordance
with the terms of the Agreement.]
[ATTACHED]




F-10
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT D-2
LIST OF CONTRACTS UNDER WHICH BUYER ASSUMES
OBLIGATIONS BEFORE AND AFTER THE CLOSING DATE
[This schedule will include any new construction contracts entered into by
Seller in connection with the completion of tenant improvement work for tenants
under (a) the Leases set forth on Schedule 1 to the Agreement, if any, (b) all
Leases entered into after the date of the Agreement in accordance with the terms
of the Agreement, and (c) all Lease amendments, expansions and renewals entered
into by Seller in accordance with the terms of the Agreement.]
[ATTACHED]




F-11
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT G
Form of FIRPTA Affidavit
FIRPTA CERTIFICATE
__________________ (“Member”) is the sole owner of ________________ (“Seller”).
Seller, a disregarded entity for U.S. tax purposes, is the transferor of certain
real property more particularly described on Exhibit A attached hereto (the
“Property”).
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax will not be required in connection with the disposition of
the Property pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions dated as of ______________, 20__, by and between
___________________, a __________ (“Buyer”) and Seller, the undersigned
certifies the following on behalf of Member:
1.    Member is not a foreign corporation, foreign Company, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;
2.    Member is not a disregarded entity as defined in Treasury Regulations
§1.1445-2(b)(2)(iii),
3.    Member’s U.S. employer identification number is __________, and
4.    Member’s address is: 800 Newport Center Drive, Suite 700, Newport Beach,
California 92660.
It is understood that this certificate may be disclosed to the Internal Revenue
Service and that any false statement contained herein could be punished by fine,
imprisonment, or both.
Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Member.
Date: ________________, 20___
 
 







G-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






Exhibit A
Legal Description
(Attached)]




G-2
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT H
Form of Tenant Notice
NOTICE TO TENANTS
[Date]
[Property Name]
[Address]
[City/State/ZIP]
Dear Tenant:
Notice is hereby given to the tenants of ______________________ (the “Property”)
that ________________________________________, a
________________________________ (“Seller”), the current owner of the Property,
has sold the Property to _______________________, a
_____________________________ (“Buyer”) effective [date of takeover]. Buyer has
assumed all of the obligations of landlord under your lease, including any
obligations with respect to your security deposit, if any, which has been
transferred to Buyer.
 
Sincerely,
“SELLER”
a                                                                             


 
“BUYER”
a                                                                             









H-1
ADMIN 35315890v4

--------------------------------------------------------------------------------






EXHIBIT I
Form of Owner’s Affidavit


PROPERTY:
COUNTY:
STATE:
________________________, a ___________________ (“Seller”), as seller, and
____________________, a ______________________ (“Buyer”), as buyer, are parties
to that certain Purchase and Sale Agreement and Escrow Instructions (the
“Purchase Agreement”) dated ________, 20__, as the same has been amended and
modified, relating to the improved real property (the “Real Property”) referred
to in Exhibit “A” attached hereto and made a part hereof.
In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Seller hereby represents and warrants to ______ Title
Insurance Company the following:
1.
Seller is a ____________ organized and existing under the laws of the State of
____________.

2.
To Seller’s actual knowledge, (i) Seller’s ___________ agreement is in full
force and effect, and (ii) no proceedings are pending for the dissolution of the
Seller.

3.
To Seller’s actual knowledge, the leases described on Exhibit “B” attached
hereto constitute all of the written leases affecting the Real Property with the
current tenants of the Real Property.

4.
To Seller’s actual knowledge, except as disclosed in Exhibit ”C” attached hereto
and made a part hereof, (a) there is no capital improvement work currently being
constructed (or that was constructed during the last 6 months) on the Real
Property that is the subject of a written contract with Seller which could give
rise to a mechanic’s or materialman’s lien on the Real Property, and (b) Seller
has not entered into any contracts for the furnishing of labor, materials, or
services for construction purposes with respect to the Real Property to be
furnished subsequent to the date of this affidavit.

5.
Seller shall not hereafter cause any encumbrances or other instruments to be
recorded against the Property (other than the recording of a deed (the “Deed”)
transferring fee title to the Real Property to ___________) through the date the
Deed is recorded in _________ County, __________.

For purposes hereof, the “actual knowledge” of Seller shall be limited to the
actual knowledge (and not implied, imputed, or constructive) of
________________, with no duty of inquiry. Notwithstanding anything contained
herein to the contrary, the representations and warranties set forth in this
Owner’s Affidavit shall only survive the closing of the transactions
contemplated by the Purchase Agreement until ____________, 20__, after which
date this Owner’s Affidavit shall be of no further force or effect and _____
Title Insurance Company shall have no further rights hereunder (notwithstanding
that one or more of the representations and/or warranties set forth herein may
prove to be incorrect). This Owner’s Affidavit is being executed for the sole
and exclusive benefit of _____Title Insurance Company and no other party or
person shall have any rights hereunder.
Executed as of __________, 20__
[SIGNATURES ON NEXT PAGE]




ADMIN 35315890v4
I-1
 




--------------------------------------------------------------------------------





SELLER:

    






ADMIN 35315890v4
I-2
 

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION
ATTACHED






ADMIN 35315890v4
 
 




--------------------------------------------------------------------------------






EXHIBIT B
LIST OF LEASES
ATTACHED






ADMIN 35315890v4
 
 




--------------------------------------------------------------------------------






EXHIBIT C
IMPROVEMENT WORK
ATTACHED


ADMIN 35315890v4
 
 




--------------------------------------------------------------------------------






SCHEDULE 1-1
Description of New and Pending Lease Transactions (Buyer’s Responsibility)
NONE.








ADMIN 35315890v4
 
 




--------------------------------------------------------------------------------






SCHEDULE 1-2
Description of New and Pending Lease Transactions (Seller’s Responsibility)
NONE.






ADMIN 35315890v4

--------------------------------------------------------------------------------






SCHEDULE 2
Disclosures
•
An employee of Morgan Stanley was standing on a perimeter floor vent and the
vent flipped up and hit him in the head.  This matter is covered by Seller’s
commercial liability insurance policy.  

•
A slip and fall case involving a vendor of Morgan Stanley due to a misstep by
such vendor.  This matter is covered by Seller’s commercial liability insurance
policy.  









ADMIN 35315890v4

--------------------------------------------------------------------------------






SCHEDULE 3
Owner Deposits
NONE.


ADMIN 35315890v4

--------------------------------------------------------------------------------






                    
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page


1.
 
BASIC TERMS AND DEFINITIONS;
1


 
 
1.1 Basic Terms and Definitions
1


 
 
1.2 References
2


2.
 
PURCHASE AND SALE
2


3.
 
PURCHASE PRICE AND DEPOSIT
3


 
 
3.1 Purchase Price
3


 
 
3.2 Payment of Purchase Price
4


 
 
3.3 Disposition of Deposit Upon Failure to Close
4


 
 
3.4 Independent Contract Consideration
4


4.
 
PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE; TENANT
ESTOPPEL CERTIFICATES; CONFIDENTIALITY
4


 
 
4.1 Property Information
4


 
 
4.2 Title and Survey Review; Title Policy
5


 
 
4.3 Inspections; Due Diligence Period
7


 
 
4.4 Tenant Estoppel Certificates
8


 
 
4.5 Contracts
8


 
 
4.6 Confidentiality
8


5.
 
OPERATIONS AND RISK OF LOSS
9


 
 
5.1 Ongoing Operations
9


 
 
5.2 New Contract
9


 
 
5.3 Leasing Arrangements
9


 
 
5.4 Damage or Condemnation
10


6.
 
SELLER'S AND BUYER'S DELIVERIES
10


 
 
6.1 Seller's Deliveries into Escrow
11


 
 
6.2 Buyer's Deliveries into Escrow
11


 
 
6.3 Closing Statements/Escrow Fees; Tenant Notices
12


7.
 
CONDITIONS TO BUYER'S AND SELLER'S OBLIGATIONS
12


 
 
7.1 Conditions to Buyer's Obligations
12


 
 
7.2 Conditions to Seller's Obligations
13


8.
 
CLOSE OF ESCROW; POSSESSION
13


9.
 
ESCROW
14


 
 
9.1 Closing
14


 
 
9.2 Escrow and Title Charges
15


 
 
9.3 Procedures Upon Failure of Condition
16


10.
 
PRORATIONS
16


 
 
10.1 Collected Rent
16


 
 
10.2 Operating Costs and Additional Rent Reconciliation
17


 
 
10.3 Taxes and Assessments
17


 
 
10.4 Leasing Commissions, Tenant Improvements and Contracts
18


 
 
10.5 Tenant Deposits
18


 
 
10.6 Utilities and Utility Deposits
18


 
 
10.7 Owner Deposits
19


 
 
10.8 Percentage Rents
19


 
 
10.9 Final Adjustment After Closing
19





i
ADMIN 35315890v4

--------------------------------------------------------------------------------





 
 
10.10 Tenant Audit Rights
 
11.
 
SELLER'S REPRESENTATIONS AND WARRANTIES; AS-IS
20


 
 
11.1 Seller's Representations and Warranties
20


 
 
11.2 As-Is
22


12.
 
BUYER'S COVENANTS, REPRESENTATINS AND WARRANTIES; RELEASE; ERISA;
INDEMNIFICATION
24


 
 
12.1 Buyer's Representation and Warranties
24


 
 
12.2 Release
25


 
 
12.3 ERISA
26


13.
 
DEFAULT AND DAMGES
26


 
 
13.1 DEFAULT BY BUYER
26


 
 
13.2 DEFAULT BY SELLER
29


14.
 
BROKER'S COMMISSIONS
29


15.
 
MISCELLANEOUS PROVISIONS
30


 
 
15.1 Notices
30


 
 
15.2 Assignment; Binding on Successors and Assigns
31


 
 
15.3 Intentionally deleted
31


 
 
15.4 Further Assurances
32


 
 
15.5 Attorney's Fees
32


 
 
15.6 Survival of Representations, Warranties, Covenants, Obligations and
Agreements
32


 
 
15.7 Entire Agreement
33


 
 
15.8 Governing Law
33


 
 
15.9 Counterparts
33


 
 
15.10 Headings; Construction
33


 
 
15.11 Time of Essence
34


 
 
15.12 Partial Validity; Severability
34


 
 
15.13 No Third Party Beneficiaries
34


 
 
15.14 Intentionally Omitted
34


 
 
15.15 Joint Product of Parties
34


 
 
15.16 Calculation of Time Periods
34


 
 
15.17 Procedure for Indemnity
34


 
 
15.18 Waiver of Jury Trial
35


 
 
15.19 No Personal Liability
35


 
 
15.20 Joint and Several Liability
35













ii
ADMIN 35315890v4